Exhibit 10.2

Filed by Dynegy Acquisition, Inc.

Pursuant to Rule 425 of the Securities Act of 1933, as amended, and

deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as
amended

Subject Company: Dynegy Inc.

Commission File No: 001-15659

BGS-FP Supplier Forward Contract

By and Between

Dynegy Power Marketing, Inc.,

Central Illinois Light Company d/b/a AmerenCILCO,

Central Illinois Public Service Company d/b/a AmerenCIPS,

and Illinois Power Company d/b/a AmerenIP

Dated September 20, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS

   2

    1.1

       General Provisions    2

    1.2

       Definitions    3

    1.3

       Interpretation    19

ARTICLE 2. GENERAL TERMS AND CONDITIONS

   20

    2.1

       Parties’ Obligations    20        2.1.a    Obligations of the BGS-FP
Supplier    20        2.1.b    Obligations of the Companies    25

    2.2

       MISO Services    28

    2.3

       Communications and Data Exchange    28

    2.4

       Record Retention    29

    2.5

       Verification    29

    2.6

       Existing State Law Obligations    29

ARTICLE 3. REPRESENTATIONS, WARRANTIES AND COVENANTS

   29

    3.1

       BGS-FP Supplier’s Representations, Warranties and Covenants    29

    3.2

       Companies’ Representations, Warranties and Covenants    31

    3.3

       Joint Representations, Warranties and Covenants    33

    3.4

       Survival of Obligations    34

ARTICLE 4. COMMENCEMENT AND TERMINATION OF AGREEMENT

   34

    4.1

       Term and Delivery Period    34        4.1.a    Early Termination    34   
    4.1.b    Termination of Right to Supply BGS-FP    35



--------------------------------------------------------------------------------

    4.2

      Mutual Termination    36

    4.3

      Forward Contract and Master Netting Agreement    36

ARTICLE 5. BREACH AND DEFAULT

   37

    5.1

      Events of Default    37

    5.2

      Rights Upon Default    39

    5.3

      Damages Resulting from an Event of Default    40       5.3.a   BGS-FP
Supplier’s Failure to Supply BGS-FP Supply or Declaration of Early Termination
by one or more of the Companies    40       5.3.b   Damages    41       5.3.c  
Failure By one or more of the Companies to Accept BGS-FP Supply Tendered by the
BGS-FP Supplier    41       5.3.d   Damages Resulting from Early Termination due
to an Event of Default Attributable to one or more of the Companies    42

    5.4

      Calculation of Settlement Amount and Termination Payment    42       5.4.a
  Settlement Amount    42       5.4.b   Net Out of Settlement Amounts    42  
    5.4.c   Notice of Termination Payment    44       5.4.d   Disputes with
Respect to Termination Payment    44       5.4.e   Multiple BGS Supply
Agreements    44       5.4.f   Reliance on Netting    45

    5.5

      Setoff of Payment Obligations of the Non-Defaulting Party    45

    5.6

      Preservation of Rights of the Non-Defaulting Party    46

    5.7

      Forward Contract Merchant and Master Netting Agreement Participant    46

    5.8

      Integrated Transaction    46

ARTICLE 6. CREDITWORTHINESS

   46

 

ii



--------------------------------------------------------------------------------

    6.1

       Applicability    46 6.2        Creditworthiness Determination    47 6.3
       MtM Exposure Amount Methodology    47 6.4        Credit Limit    47 6.5
       Guaranty    52 6.6        Posting Margin and Return of Surplus Margin   
52 6.7        Grant of Security Interest/Remedies    53 6.8        Security
Instruments    55        6.8.a    Provision of Security Instrument    55   
    6.8.b    BGS-FP Supplier Rights if one or more of the Companies is Rated
Below Minimum Rating    56 6.9        Maintenance of Creditworthiness    57   
    6.9.a    Reporting of Changes    57        6.9.b    Change in Credit
Standing    57 6.10        Calling on Security    57 6.11        Interest on
Cash Held by Companies    58 6.12        Confidentiality    58 6.13        No
Endorsement of BGS-FP Supplier    58 6.14        Multiple BGS Supply Agreements
   59 ARTICLE 7. PROCEDURES FOR ENERGY SCHEDULING, CAPACITY RESOURCE SUBMISSION,
TRANSMISSION PROCUREMENT AND ARR/FTR ALLOCATION    59 7.1        Generally    59
7.2        Load Obligations    59 7.3        Data Transmission    60   
    7.3.a    Energy    60

 

iii



--------------------------------------------------------------------------------

   7.3.b    Resource Adequacy    60    7.3.c    Capacity    60   
7.3.d    ARRs/FTRs    60     7.4    Energy Scheduling    60     7.5    ARR/FTR
Allocation and Nomination    60 ARTICLE 8. THE ENERGY SETTLEMENT/RECONCILIATION
PROCESS    61     8.1    Energy Settlement by MISO    61     8.2    Energy
Settlement by the Companies    61 ARTICLE 9. BILLING AND PAYMENT    61     9.1
   Billing Period    61     9.2    Payment Obligations    62     9.3    Billing
Disputes    63     9.4    Billing for BGS-FP Supplier’s Obligations to Other
Parties    64 ARTICLE 10. SYSTEM OPERATION    64     10.1    Disconnection and
Curtailment by the Companies    64     10.2    Inadvertent Loss of Service to
BGS-FP Customers    65     10.3    Good Faith Efforts    65     10.4    MISO
Requirements    65     10.5    Compliance with Governmental Directives    66
ARTICLE 11. DISPUTE RESOLUTION    66     11.1    Informal Resolution of Disputes
   66     11.2    Recourse to Agencies or Courts of Competent Jurisdiction    66
ARTICLE 12. REGULATORY AUTHORIZATIONS AND JURISDICTION    67

 

iv



--------------------------------------------------------------------------------

    12.1        Compliance with Applicable Legal Authorities    67     12.2   
    FERC Jurisdictional Matters    67 ARTICLE 13. LIMITATION OF LIABILITY    68
    13.1        Limitations on Liability    68     13.2        Risk of Loss and
Changes in Market Rules and Conditions    68 ARTICLE 14. INDEMNIFICATION    69
    14.1        Indemnification    69     14.2        Survives Agreement    69
ARTICLE 15. MISCELLANEOUS PROVISIONS    70     15.1        Notices    70
    15.2        No Prejudice of Rights    70     15.3        Assignment    71
    15.4        Governing Law and Venue    72     15.5        Headings    72
    15.6        No Presumption of Construction For or Against Any Party    72
    15.7        Presumption of LMP Market    72     15.8        Changes in Rules
or Tariffs    72     15.9        Entire Agreement    73     15.10   
    Exhibits    73     15.11        Third Party Beneficiaries    73     15.12   
    Successors and Assignees    73     15.13        General Miscellaneous
Provisions    73     15.14        Taxes    74

 

v



--------------------------------------------------------------------------------

    15.15

   Registered Agent    75

    15.16

   Binding Terms    75

    15.17

   Amendment    75

    15.18

   Counterparts    75 APPENDIX A – BGS-FP SUPPLIER    A-1 APPENDIX B – SEASONAL
PAYMENT FACTOR    B-1 APPENDIX C – MISO CHARGES FOR WHICH COMPANIES ARE
ULTIMATELY RESPONSIBLE    C-1 APPENDIX D – MTM EXPOSURE AMOUNT CALCULATION
INFORMATION    D-1 APPENDIX E – LETTER OF CREDIT    E-1 APPENDIX F – GUARANTY   
F-1 APPENDIX G – COMPANIES’ RETAIL TARIFFS    G-1 APPENDIX H – RENEWABLE ENERGY
PORTFOLIO STANDARDS    H-1

 

vi



--------------------------------------------------------------------------------

BGS-FP Supplier Forward Contract

THIS BGS-FP SUPPLIER FORWARD CONTRACT (“Agreement”) is made and entered into
this 20th day of September 2006, by and between Central Illinois Light Company
d/b/a AmerenCILCO, Central Illinois Public Service Company d/b/a AmerenCIPS, and
Illinois Power Company d/b/a AmerenIP (each a “Company” and, collectively, the
“Companies”), each a corporation and a public utility organized and existing
under the laws of the State of Illinois, and Dynegy Power Marketing, Inc. (the
“BGS-FP Supplier”), a corporation organized and existing under the laws of the
State of Texas. Each Company and the BGS-FP Supplier are hereinafter sometimes
referred to collectively as the “Parties”, or individually as a “Party”.

WITNESSETH:

WHEREAS, each of the Companies is a public utility and an electric utility under
the Illinois Public Utilities Act and as such has the obligation under state law
to procure and to provide power and energy at retail to Customers in accordance
with its tariffs;

WHEREAS, to fulfill its obligation, each of the Companies does not generate, but
rather purchases Energy, Capacity and other services, and transmits and
distributes power and Energy within its service territory located within the
State of Illinois;

WHEREAS, in its Order dated January 24, 2006, in Docket No. 05-0160, 05-0161,
05-0162 (the “BGS Order”), the Illinois Commerce Commission (“ICC”) has reviewed
the structure and the rules governing the Illinois Auction, and found it
appropriate for each of the Companies to base its determination of the market
value of electric power and energy on the results of entering the markets for
BGS Supply and obtaining Forward Contracts pursuant to a bid process;

WHEREAS, in the BGS Order, the ICC approved for this purpose the “Illinois
Auction.”

WHEREAS, the Illinois Auction includes two sections: a Fixed Price Section
(which contains products for each of the Companies’ BGS-FP Load and BGS-LFP
Load) as well as an Hourly Price Section (which contains a product for each of
the Companies’ BGS-LRTP Load);

WHEREAS, between September 5, 2006 and September 8, 2006, the Illinois Auction
was held during which each of the Companies solicited bids for BGS-FP Supply for
terms of 17, 29 and 41 months that are to be supplied pursuant to separate
Forward Contracts with each winning bidder;

 

1



--------------------------------------------------------------------------------

WHEREAS, BGS-FP Supply obtained by each of the Companies pursuant to these
various Forward Contracts will be resold and distributed to residential,
commercial, industrial, governmental and other Customers pursuant to BGS-FP
Tariffs at prices based upon the Final Auction Prices and other applicable
rates, prices and charges paid by each of the Companies under these Forward
Contracts, as more fully described in each of the Companies’ Rider MV—Market
Value of Power and Energy (“Rider MV”);

WHEREAS, the BGS-FP Supplier was one of the winning bidders in the Illinois
Auction for the provision of BGS-FP Supply; and

WHEREAS, each of the Companies and the BGS-FP Supplier desire to enter into this
Agreement setting forth their respective obligations concerning the provision of
BGS-FP Supply.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby covenant, promise and agree as follows:

ARTICLE 1. DEFINITIONS

1.1 General Provisions

Any capitalized or abbreviated term not elsewhere defined in this Agreement
shall have the definition set forth in this Article 1. To the extent this
Article 1 defines a term with reference to a document other than this Agreement:
(i) if the definition of such term in that document changes, the definition of
that term as it is used in this Agreement also shall change, and (ii) if that
document no longer uses such term, the term as used in this Agreement shall be
defined in accordance with common industry practice, unless otherwise specified
herein.

A reference to any law, regulation, rule or tariff refers to such law,
regulation, rule or tariff as it may be amended, modified, replaced or
superseded from time to time.

 

2



--------------------------------------------------------------------------------

1.2 Definitions

Affected Company or Companies means, in the event of an Early Termination in
accordance with Section 4.1.a, the Company or Companies which is or are subject
to an Early Termination at the election of the BGS-FP Supplier or which has or
have elected to demand Early Termination.

Alternative Retail Electric Supplier or “ARES” has the meaning ascribed to the
term “Alternative Retail Electric Supplier” as set forth in Section 16-102 of
the Illinois Public Utilities Act (220 ILCS 5/16-102).

AmerenCILCO means Central Illinois Light Company d/b/a AmerenCILCO.

AmerenCIPS means Central Illinois Public Service Company d/b/a AmerenCIPS.

AmerenIP means Illinois Power Company d/b/a AmerenIP.

Ancillary Services has the meaning ascribed to such term in the MISO Tariff but
does not include Energy Losses or Energy Imbalance Service (to the extent the
term “Ancillary Services” in the MISO Tariff includes Energy Losses or Energy
Imbalance Service).

Ancillary Services Costs has the meaning set forth in Section 2.1.a(iv).

Applicable Legal Authorities means those federal and Illinois statutes and
administrative rules, orders and regulations that govern the electric utility
industry in Illinois.

Asset Owner has the meaning ascribed to such term in the MISO Business Practices
Manual for Energy Markets.

Auction Date means the last day of the Illinois Auction.

Auction Revenue Rights or “ARRs” has the same meaning ascribed to such term in
the MISO Tariff.

Available Broker Quotes has the meaning set forth in Appendix D.

Balancing Authority has the meaning ascribed to such term in the MISO
Agreements.

 

3



--------------------------------------------------------------------------------

Bankruptcy Code means those laws of the United States of America related to
bankruptcy, codified and enacted as Title 11 of the United States Code, entitled
“Bankruptcy” and found at 11 U.S.C. § 101 et seq., as such laws may be amended,
modified, replaced or superseded from time to time.

Basic Generation Service—Fixed Pricing or “BGS-FP” means electric generation
service that is provided by a Company at retail to BGS-FP Customers pursuant to
the Applicable Legal Authorities.

Basic Generation Service—Large Customer Fixed Pricing or “BGS-LFP” means
electric generation service that is provided by a Company at retail to BGS-LFP
Customers pursuant to the Applicable Legal Authorities.

Basic Generation Service – Large Service Real-Time Pricing or “BGS-LRTP” means
electric generation service that is provided by a Company at retail to BGS-LRTP
Customers pursuant to the Applicable Legal Authorities, at prices that include
an energy charge component that varies on an hourly basis in accordance with
changes in the MISO real-time LMP for Energy.

Basic Generation Service Supply or “BGS Supply” means BGS-FP Supply, BGS-LFP
Supply or BGS-LRTP Supply.

BGS-FP Customer has the meaning set forth in Appendix G.

BGS-FP Load means the full Energy and Capacity (but not Ancillary Services)
requirement of BGS-FP Customers, including Energy Losses assigned by each of the
Companies, as measured and reported by each of the Companies to the MISO.

The total BGS-FP Load shall be equal to the cumulative total of each of the
Companies’ aggregate Energy and Capacity requirements (including, without
limitation, unaccounted-for Energy assigned to the BGS-FP Load) as determined by
the MISO less the requirements of Wholesale Customers less the BGS-LFP Load less
the BGS-LRTP Load less any load served under one or more interruptible service
tariffs offered by one or more of the Companies less the Retail Electric
Supplier requirements.

BGS-FP Peak Load Share means the portion of load attributable to BGS-FP
Customers of the cumulative total of the MISO-determined aggregate peak load of
each of the Companies.

 

4



--------------------------------------------------------------------------------

The BGS-FP Peak Load Share is a single value measured, in MW, by taking the sum
of each of the Companies’ peak load less the aggregate total of the peak load of
Wholesale Customers less the aggregate total of the peak load of BGS-LFP
Customers of each of the Companies less the aggregate total of the peak load of
BGS-LRTP Customers of each of the Companies less the aggregate total of the peak
load of Customers served under one or more interruptible service tariffs offered
by one or more of the Companies less the peak load of customers of Retail
Electric Suppliers.

BGS-FP Supplier means an entity that has been selected through the Illinois
Auction and has accepted the obligations and associated rights to provide BGS-FP
Supply to each of the Companies in accordance with the Applicable Legal
Authorities and has entered into this Agreement with each of the Companies as a
Party.

BGS-FP Supplier Forward Contract means an agreement between one or more of the
Companies and a BGS-FP Supplier for the provision of BGS-FP Supply.

BGS-FP Supplier Responsibility Share means the fixed percentage share of the
BGS-FP Load for which the BGS-FP Supplier is responsible, as set forth in
Appendix A. The stated percentage share was determined by multiplying the number
of Tranches won by the BGS-FP Supplier in the Illinois Auction by the Tranche
size percentage share.

BGS-FP Supply means Energy and Capacity (including all Energy Losses, Energy
Imbalance Service, and congestion costs associated with the provision of such
services), as measured and reported by each of the Companies to the MISO, and
such other services or products that the BGS-FP Supplier may be required by the
MISO or other governmental body having jurisdiction to provide in order to meet
the BGS-FP Supplier Responsibility Share under this Agreement, excluding Network
Integration Transmission Service.

BGS-FP Supply Charge means the amount payable by each of the Companies to the
BGS-FP Supplier each Billing Period, equal to the Final Auction Price multiplied
by the applicable Seasonal Payment Factor multiplied by the PPEA for such
Billing Period.

BGS-LFP Customer has the meaning set forth in Appendix G.

BGS-LFP Load means the full Energy and Capacity (but not Ancillary Services)
requirement of BGS-LFP Customers, including Energy Losses assigned by each of
the Companies, as measured and reported by each of the Companies to the MISO.

 

5



--------------------------------------------------------------------------------

BGS-LFP Supplier means an entity that has been selected through the Illinois
Auction and has accepted the obligations and associated rights to provide
BGS-LFP Supply to each of the Companies in accordance with the Applicable Legal
Authorities and has entered into an agreement with each of the Companies to
provide BGS-LFP Supply.

BGS-LFP Supplier Responsibility Share means for each BGS-LFP Supplier, the fixed
percentage share of the BGS-LFP Load for which such BGS-LFP Supplier is
responsible.

BGS-LFP Supply means Energy and Capacity (including all Energy Losses, Energy
Imbalance Service, and congestion costs associated with the provision of such
services), as measured and reported by each of the Companies to the MISO, and
such other services or products that BGS-LFP Suppliers may be required by the
MISO or other governmental body having jurisdiction to provide in order to meet
BGS-LFP Supplier Responsibility Shares, excluding Network Integration
Transmission Service.

BGS-LRTP Customer has the meaning set forth in Appendix G.

BGS-LRTP Load means the full Energy and Capacity (but not Ancillary Services)
requirement of BGS-LRTP Customers, including Energy Losses assigned by each of
the Companies, as measured and reported by each of the Companies to the MISO,
less, for purposes of determining BGS-LRTP Supply, QF Generation.

BGS-LRTP Supplier means an entity that has been selected through the Illinois
Auction and has accepted the obligations and associated rights to provide
BGS-LRTP Supply to each of the Companies in accordance with the Applicable Legal
Authorities and has entered into an agreement with each of the Companies to
provide BGS-LRTP Supply.

BGS-LRTP Supplier Forward Contract means an agreement between one or more of the
Companies and a BGS-LRTP Supplier for the provision of BGS-LRTP Supply.

BGS-LRTP Supplier Responsibility Share means for each BGS-LRTP Supplier, the
fixed percentage share of the BGS-LRTP Load for which such BGS-LRTP Supplier is
responsible.

BGS-LRTP Supply means Energy and Capacity (including all Energy Losses, Energy
Imbalance Service, and congestion costs associated with the provision of such
services), as measured and reported by each of the Companies to the MISO, and
such other services or products that BGS-LRTP Suppliers may be required by the
MISO or other governmental body having jurisdiction to provide in order to meet
BGS-LRTP Supplier Responsibility Shares, excluding Network Integration
Transmission Service.

 

6



--------------------------------------------------------------------------------

BGS Order has the meaning set forth in the recitals above.

Billing Period means each calendar month during the Delivery Period or Term,
except as provided in Section 9.1.

Broker means a third party intermediary between traders for physical, futures or
over-the-counter deals that is not affiliated with either (i) one of the
Companies or (ii) any other Illinois electric utility that is procuring energy
and capacity through the Illinois Auction. For purposes of this definition, one
or more of the Companies or any other Illinois electric utility will be
considered to be affiliated with any other entity that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, one or more of the Companies or such other Illinois
electric utility. For this purpose, “control” means the direct or indirect
ownership of fifty percent (50%) or more of the outstanding capital stock or
other equity interests having ordinary voting power.

Business Day has the meaning ascribed to such term in the MISO Tariff. Unless
the context suggests otherwise, a Business Day shall begin at 8:00 a.m. CPT and
end at 5:00 p.m. CPT.

Capacity has the meaning ascribed to such term in the MISO Tariff; provided,
however, that all Capacity provided by the BGS-FP Supplier must satisfy any
applicable requirements of NERC and/or SERC such that such Capacity can be used
by each of the Companies to satisfy any capacity and/or reserve requirement
obligations imposed on it by NERC, SERC, or any Applicable Legal Authority.

Certification has the meaning set forth in Section 2.1.a(xiv)(b).

Charge means any fee, charge or other amount that is billable by one or more of
the Companies to the BGS-FP Supplier under this Agreement.

Connected Entity means an entity whose transmission system is directly or
indirectly connected with a Company’s transmission system.

 

7



--------------------------------------------------------------------------------

Costs means, with respect to the Non-Defaulting Party, brokerage fees,
commissions and other similar transaction costs and expenses reasonably incurred
by such Party either in terminating any arrangement pursuant to which it has
hedged its obligations or entering into new arrangements which replace this
Agreement, and all reasonable attorneys’ fees and expenses incurred by the
Non-Defaulting Party in connection with the termination of this Agreement.

CPT or “Central Prevailing Time” means Central Standard Time or Central Daylight
Time, whichever is in effect in Springfield, Illinois on a given day.

Credit Exposure means the amount required as security from a BGS-LRTP Supplier
pursuant to Section 6.3 of the BGS-LRTP Supplier Forward Contract.

Credit Limit means the amount of unsecured credit the Companies will grant the
BGS-FP Supplier, calculated in accordance with Section 6.4.

Credit Limit Cap has the meaning set forth in Table A of Section 6.4.

Current Business Day has the meaning set forth in Appendix D.

Customer means a Company customer as defined in such Company’s retail electric
tariffs, eligible to receive BGS Supply, in accordance with the Applicable Legal
Authorities.

Damages means financial compensation from the Defaulting Party to the
Non-Defaulting Party associated with the occurrence of an Event of Default or an
Early Termination of this Agreement. Damages shall be calculated and assessed in
accordance with Article 5.

Defaulting Party has the meaning set forth in Section 5.1.

Delivery Period has the meaning set forth in Section 4.1.

Delivery Point means the load zone(s) recognized by the MISO as encompassing the
BGS-FP Load of a given Company multiplied by the BGS-FP Supplier Responsibility
Share and specific to the BGS-FP Supplier, as specified in Appendix A. The
BGS-FP Supplier shall deliver BGS-FP Supply to each of three (3) Delivery Points
– each tied to the BGS-FP Load of a given Company. The plural Delivery Points
shall mean all three (3) Delivery Points.

 

8



--------------------------------------------------------------------------------

Delivery Start Date means January 1, 2007, unless this Agreement is filed with
FERC accompanied by a request by the BGS-FP Supplier under Section 205 of the
Federal Power Act for the Agreement to be accepted and/or approved by FERC, in
which case the Delivery Start Date shall be the later of: (i) January 1, 2007,
or (ii) the “effective date”, as that term is used by FERC, given to this
Agreement by FERC in response to such a filing.

Early Termination has the meaning set forth in Section 4.1.a.

Early Termination Date means the date upon which an Early Termination becomes
effective as specified in Section 4.1.a.

Eastern Prevailing Time or “EPT” means Eastern Standard Time or Eastern Daylight
Savings Time, whichever is in effect in the Commonwealth of Pennsylvania.

Effective Date means the date of execution of this Agreement, as set forth in
the first paragraph above.

Emergency means (i) an abnormal system condition requiring manual or automatic
action to maintain system frequency, or to prevent loss of firm load, equipment
damage, or tripping of system elements that could adversely affect the
reliability of an electric system or the safety of persons or property; or
(ii) a fuel shortage requiring departure from normal operating procedures; or
(iii) an Emergency, as that term is defined in the MISO Tariff; or (iv) any
other condition or situation that a Company or the MISO deems imminently likely
to endanger life or property or to affect or impair a Company’s electrical
system or the electrical system(s) of a Connected Entity. Such a condition or
situation may include, but shall not be limited to, potential overloading of a
Company’s transmission and/or distribution circuits, the MISO’s minimum
generation (“light load”) conditions, or unusual operating conditions on either
a Company’s or a Connected Entity’s electrical system, or conditions such that a
Company is unable to accept Energy from the BGS-FP Supplier without jeopardizing
such Company’s electrical system or a Connected Entity’s electrical system.

Energy means three-phase, 60-cycle alternating current electric energy,
expressed in units of kilowatt-hours or megawatt-hours.

Energy Imbalance Service has the meaning ascribed to such term in Schedule 4 of
the MISO Tariff.

 

9



--------------------------------------------------------------------------------

Energy Losses means “System Losses”, as such term is defined by the MISO Tariff,
as well as distribution system real energy losses.

EST means Eastern Standard Time.

Event of Default has the meaning set forth in Section 5.1.

FERC means the Federal Energy Regulatory Commission or its successor.

Final Auction Price means the price in dollars-per-MWh, set forth in Appendix A,
resulting from each of the Companies’ competitive solicitation of the
opportunity to supply BGS-FP. The Final Auction Price is the basis for financial
settlement of BGS-FP Supply supplied by the BGS-FP Supplier to each of the
Companies under this Agreement.

Final Energy Adjustment Amount means the monetary amount due to the BGS-FP
Supplier or one or more of the Companies, as the case may be, in order to
reconcile any difference between the IPEA for a given Billing Period and the
FPEA for such Billing Period. A Final Energy Adjustment Amount indicating a
monetary amount due to the BGS-FP Supplier shall be represented as a positive
number and a Final Energy Adjustment Amount indicating a monetary amount due to
one or more of the Companies shall be represented as a negative number.

Final Period Energy Allocation or “FPEA” means a quantity in kWh which, for any
Billing Period, is the corresponding IPEA adjusted for any billing or metering
errors found subsequent to the calculation of such IPEA of which the MISO is
notified within 50 days.

Financial Gains means, with respect to any Party, an amount equal to the present
value of the financial benefit to it, if any (exclusive of Costs), resulting
from an Early Termination of this Agreement, determined in a commercially
reasonable manner.

Financial Losses means, with respect to any Party, an amount equal to the
present value of the financial loss to it, if any (exclusive of Costs),
resulting from an Early Termination of this Agreement, determined in a
commercially reasonable manner and consistent with the determination of Damages
in this Agreement.

Financial Transmission Rights or “FTRs” has the meaning ascribed to such term in
the MISO Tariff and shall include any successor or replacement concept or
product.

 

10



--------------------------------------------------------------------------------

Fitch means Fitch Ratings (a subsidiary of Fimalac, S.A.) or its successor.

Fixed Price Section means a section within the Illinois Auction through which
supply to serve the BGS-LFP Load and BGS-FP Load is procured.

Force Majeure means an event or circumstance which prevents one Party from
performing its obligations under the Agreement which event or circumstance is
not within the reasonable control of, or the result of the negligence of the
affected Party and which, by the exercise of due diligence, the Party is unable
to mitigate or avoid or cause to be avoided. A BGS-FP Supplier may not raise a
claim of Force Majeure with respect to BGS-FP Supply so long as Energy is
physically available and can be delivered to the Delivery Point.

Forward Contract has the meaning ascribed to such term in Section 101(25) of the
Bankruptcy Code.

Forward Contract Merchant has the meaning ascribed to such term in
Section 101(26) of the Bankruptcy Code.

FPA has the meaning set forth in Section 11.2.

Governmental Charges has the meaning set forth in Section 15.14.

Guarantor means any party who has the authority and may agree to guarantee the
BGS-FP Supplier’s financial obligations under this Agreement, recognizing that
such a party will be obligated to meet the Companies’ creditworthiness
requirements for the BGS-FP Supplier.

Guaranty means a payment guaranty, hypothecation agreement, margins or security
agreement or any other document (whether in the form attached as Appendix F or
other substantially similar form approved by each of the Companies in advance of
the Illinois Auction in accordance with the process announced on the Illinois
Auction Website).

HE means the hour ending.

Hourly Price Section means a section within the Illinois Auction through which
supply to serve the BGS-LRTP Load is procured.

ICC means the Illinois Commerce Commission or its successor.

 

11



--------------------------------------------------------------------------------

Illinois Auction has the meaning set forth in the Recitals above.

Illinois Auction Rules means that set of rules approved by the ICC in its Order
governing the conduct of the Illinois Auction.

Illinois Auction Website means the following internet address:
http://www.illinois-auction.com.

Initial Mark means the On-Peak Forward Market Price or the Off-Peak Forward
Market Price, as applicable, for a particular month as of the closing day of the
Illinois Auction, as described in Appendix D.

Interest Index means the average Federal Funds Effective Rate for the period of
time the funds are on deposit. The Federal Funds Effective Rate is published
daily on the Federal Reserve website
(http://www.federalreserve.gov/releases/h15/update/).

Intermediate Energy Adjustment Amount means the monetary amount due to the
BGS-FP Supplier or one or more of the Companies, as the case may be, in order to
reconcile any difference between the PPEA used for the purpose of calculating
estimated payments made to the BGS-FP Supplier for a given Billing Period and
the IPEA for such Billing Period. An Intermediate Energy Adjustment Amount
indicating a monetary amount due to the BGS-FP Supplier shall be represented as
a positive number and an Intermediate Energy Adjustment Amount indicating a
monetary amount due to one or more of the Companies shall be represented as a
negative number.

Intermediate Period Energy Allocation or “IPEA” means a quantity in kWh which,
for any Billing Period, is the corresponding PPEA adjusted for any billing or
metering errors found subsequent to the calculation of such PPEA of which the
MISO is notified within 55 days.

Kilowatt or “kW” means a unit of measurement of useful power equivalent to 1000
watts.

Kilowatt-hour or “kWh” means one kilowatt of electric power used over a period
of one hour.

Letter of Credit has the meaning set forth in Section 6.8.a(ii). The Letter of
Credit must be in the form attached as Appendix E or in a substantially similar
form approved by each of the Companies in advance of the Illinois Auction in
accordance with the process announced on the Illinois Auction Website.

 

12



--------------------------------------------------------------------------------

LMP Market means an Energy market operated by the MISO in which Energy is bought
and sold at prices that vary with the points of delivery.

Load Serving Entity or “LSE” has the meaning ascribed to such term in the MISO
Tariff.

Locational Marginal Price or “LMP” means the price calculated and published by
the MISO for a given point of delivery or collection of points of delivery.

Margin means the amount by which the Total Exposure Amount exceeds the BGS-FP
Supplier’s Credit Limit.

Margin Call has the meaning set forth in Section 6.6(i).

Mark means the current On-Peak Forward Market Price or Off-Peak Forward Market
Price, as applicable, for a particular month, as described in Appendix D.

Market Participant has the meaning ascribed to such term in the MISO Tariff.

Master Netting Agreement has the meaning ascribed to such term in
Section 101(38A) of the Bankruptcy Code.

Master Netting Agreement Participant has the meaning ascribed to such term in
Section 101(38B) of the Bankruptcy Code.

Megawatt or MW means one thousand kilowatts.

Megawatt-hour or MWh means one megawatt of electric power used over a period of
one hour.

Merger Event means when a Party consolidates or amalgamates with, or merges into
or with, or transfers all or substantially all of its assets to another entity
and either (i) the resulting entity fails to assume all of the obligations of
such Party hereunder or (ii) the benefits of any credit support provided
pursuant to Article 6 fail to extend to the performance by such resulting,
surviving or transferee entity of the Party’s obligations hereunder, and the
resulting entity fails to meet the creditworthiness standards of this Agreement.

 

13



--------------------------------------------------------------------------------

Meter Data and Management Agent has the meaning ascribed to such term in the
MISO Tariff.

Meter Reading means the process whereby a Company takes notice of the
information presented on a Customer’s meter. A Meter Reading may be obtained
manually, through telemetry, or by estimation, in accordance with such Company’s
established procedures and practices.

Minimum Rating has the meaning set forth in Section 6.4(i)(a).

MISO means the Midwest Independent Transmission System Operator, Inc. or its
successor(s).

MISO Agreements means the MISO Tariff, any associated protocols, manuals, or
procedures, and any other documents produced or maintained by the MISO.

MISO Cinergy Hub means that financial trading hub referred to by the MISO as the
“Cinergy Hub”.

MISO Illinois Hub means that financial trading hub referred to by the MISO as
the “Central Illinois Hub,” commonly referred to as the “Illinois Hub.”

MISO Invoice Reimbursement Amounts means those charges invoiced by the MISO to
one or more of the Companies on a Transmission Service settlement invoice
related to the delivery of BGS-FP Supply to the Delivery Points with the
exception of those charges specifically identified as related to the MISO Tariff
schedules identified in Appendix C hereto.

MISO Tariff means the Open Access Transmission Tariff and Energy Markets Tariff
for the MISO, on file with FERC, which sets forth the rates, terms and
conditions of transmission service over the MISO Transmission System.

MISO Transmission System has the meaning ascribed by the MISO Tariff to the term
“Transmission System.”

Moody’s means Moody’s Investors Service, Inc. or its successor.

MtM means the financial exposure to each of the Companies due to fluctuations in
market prices for Energy as described in Appendix D.

 

14



--------------------------------------------------------------------------------

MtM Exposure Amount means an amount calculated each Business Day for the BGS-FP
Supplier reflecting the financial exposure to each of the Companies due to
fluctuations in market prices for Energy as set forth in Appendix D, minus
amounts due pursuant to this Agreement to the BGS-FP Supplier for the delivery
of BGS-FP Supply. If the sum of the MtM Exposure Amounts for all agreements for
BGS-FP Supply executed in 2006 between any of the Companies and the BGS-FP
Supplier results in a negative number, the MtM Exposure Amount shall be zero.

Mutual Termination Agreement has the meaning set forth in Section 4.2.

Natural Termination Date means May 31 of the year indicated below:

¨ 2009.

NERC means the North American Electric Reliability Council or its successor.

Network Integration Transmission Service or “NITS” has the meaning ascribed to
such term in the MISO Tariff. In the event the MISO Tariff is modified such that
“Network Integration Transmission Service” is no longer offered, Network
Integration Transmission Service shall mean the type of transmission service
offered under the MISO Tariff that is accorded the highest level of priority for
scheduling and curtailment purposes.

Non-Defaulting Party means (i) if one or more of the Companies is the Defaulting
Party, the BGS-FP Supplier; or (ii) if the BGS-FP Supplier is the Defaulting
Party, the Company or Companies which suffers or suffer the detriment or burden
of such default.

Off-Peak means all hours not qualifying as On-Peak.

Off-Peak Forward Market Price has the meaning set forth in Appendix D.

On-Peak means HE 0800 EPT through HE 2300 EPT, Monday through Friday, excluding
Saturday, Sunday and NERC holidays.

On-Peak Forward Market Price has the meaning set forth in Appendix D.

Other BGS Supplier means an entity that is defined as a BGS-FP Supplier, BGS-LFP
Supplier or BGS-LRTP Supplier in an agreement with one or more Company other
than this Agreement.

 

15



--------------------------------------------------------------------------------

Preliminary Period Energy Allocation or “PPEA” means, for each Billing Period,
the preliminary calculation of the product of: (i) the BGS-FP Supplier
Responsibility Share multiplied by (ii) the Energy requirements portion of the
BGS-FP Load for such Billing Period.

Published Index means a legitimate daily (or Business Day) publication, daily
(or Business Day) online publication, news service, real-time and after-hour
feeds, brokerage services, and trading platforms that surveys and reports price
information related to the sale, purchase and/or delivery of electricity.

QF Generation means Capacity or Energy delivered to a Company from a Qualifying
Facility as that term is defined in 83 Illinois Administrative Code Part 430
that is not included in MISO’s market model and is not considered as generation
by MISO for the purposes of the calculation of the zonal load.

Qualified Institution means a commercial bank or trust company organized under
the laws of the United States or a political subdivision thereof, or the U.S.
branch of a foreign bank or trust company, with (i) a credit rating of at least
(a) “A-” by S&P and “A3” by Moody’s, if such entity is rated by both S&P and
Moody’s or (b) “A-” by S&P or “A3” by Moody’s, if such entity is rated by either
S&P or Moody’s but not both, and (ii) having a capital and surplus of at least
$1,000,000,000.

Renewable Energy Portfolio Standards means those standards requiring that
specified levels of electric power and energy sold for the provision of Basic
Generation Service shall be produced from renewable resources, as set forth in
Appendix H.

Replacement BGS-FP Supplier has the meaning set forth in Section 4.2.

Resource Adequacy Requirements means those resource adequacy requirements (or
equivalent requirements) set forth in the MISO Agreements, but does not include
operating reserves (which is an Ancillary Service).

Retail Electric Supplier or “RES” means either: (i) an ARES certified by the ICC
pursuant to Section 16-115 of the Illinois Public Utilities Act (220 ILCS
5/16-115), meeting all obligations of ARESs under the Public Utilities Act and
applicable regulations, and authorized to provide electric power and energy
supply services to retail customers in a Company’s Service Territory; or (ii) an
Illinois electric utility as defined in Section 16-102 of the Illinois Public
Utilities Act (220 ILCS 5/16-102) meeting all obligations provided in Sections
16-115A and 16-116 of the Public Utilities Act (220 ILCS 5/16-115A, 220 ILCS
5/16-116), other than a Company.

 

16



--------------------------------------------------------------------------------

Rider MV has the meaning set forth in the recitals above.

S&P means Standard and Poor’s, a division of The McGraw-Hill Companies, Inc., or
its successor.

Safe Harbor Provisions of the Bankruptcy Code means Sections 101(25), 101(26),
101(38A), 101(38B), 362(b)(6), 362(b)(27), 546(e), 546(j), 556, 561, 562 and 767
of the Bankruptcy Code together with other sections pertaining or referring to
any of them and any future amendments to the Bankruptcy Code which provide
protections, rights or remedies to non-bankrupt Forward Contract Merchants or
Master Netting Agreement Participants against bankrupt counterparties under
Forward Contracts or Master Netting Agreements.

Seasonal Payment Factor means a numerical factor set forth in Appendix B hereto,
one amount (the Summer Factor) applicable during the summer months of June
through September, and one amount (the Nonsummer Factor) applicable during the
non-summer months of October through May, applied to the Final Auction Price in
accordance with the provisions of Article 9 and thereby used to shape each of
the Companies’ payments to BGS-FP Suppliers.

Security Instrument has the meaning set forth in Section 6.8.a.

SERC means the Southeastern Electric Reliability Council, Inc., or the regional
reliability entity to which a Company belongs, or its successor.

Service Territory means the geographic areas of the State of Illinois in which a
Company serves Customers.

Settlement Amount means with respect to a Non-Defaulting Party, the net amount
of the Financial Losses or Financial Gains, and Costs, expressed in U.S.
Dollars, which such Party incurs as a result of Early Termination, as set forth
in Section 5.4.a. For the purposes of calculating the Termination Payment, the
Settlement Amount shall be considered an amount due to the Non-Defaulting Party
under this Agreement if the total of the Financial Losses and Costs exceeds the
Financial Gains and shall be considered an amount due to the Defaulting Party
under this Agreement if the Financial Gains exceed the total of the Financial
Losses and Costs.

 

17



--------------------------------------------------------------------------------

Statement means a report prepared following each Billing Period by each of the
Companies for the BGS-FP Supplier indicating the amount due to the BGS-FP
Supplier in compensation for BGS-FP Supply supplied to each of the Companies by
the BGS-FP Supplier during such Billing Period, in accordance with the BGS-FP
Supplier’s obligations under this Agreement.

Supplier Fee has the meaning set forth in Section 2.1.a(xi).

Supply Day means any calendar day during the Delivery Period during which the
BGS-FP Supplier is providing, or is obligated by this Agreement to provide,
BGS-FP Supply to one or more of the Companies.

Surplus Margin has the meaning set forth in Section 6.6(iii).

Tangible Net Worth or “TNW” means the total assets of the BGS-FP Supplier less
intangible assets and total liabilities of the BGS-FP Supplier. For the purposes
of this definition, intangible assets include benefits such as goodwill,
patents, copyrights and trademarks.

Term has the meaning set forth in Section 4.1.

Termination Date means the earlier of the Early Termination Date or the Natural
Termination Date.

Termination Payment has the meaning set forth in Section 5.4.b.

Total Exposure Amount means an amount calculated each Business Day for the
BGS-FP Supplier reflecting the total credit exposure to each of the Companies,
on an aggregate basis, and consisting of the sum of: (i) the MtM Exposure Amount
arising under this Agreement and any other agreement for BGS-FP Supply or
BGS-LFP Supply between one or more of the Companies and the BGS-FP Supplier; and
(ii) the amount designated as the Credit Exposure under any BGS-LRTP Supplier
Forward Contract between one or more of the Companies and the BGS-FP Supplier;
provided, however, that in the event the Total Exposure Amount calculated for
any day is a negative number, the Total Exposure Amount shall be deemed to be
zero (0) for such day. Any previously posted collateral will be netted against
the Total Exposure Amount when determining collateral requirements.

 

18



--------------------------------------------------------------------------------

Tranche means a fixed percentage share of the BGS-FP Load of each of the
Companies as determined for the purposes of the Illinois Auction.

Transmission Provider has the meaning ascribed to such term in the MISO
Agreements.

Transmission Service has the meaning ascribed to such term in the MISO Tariff.

Wholesale Customer means an entity located within the Service Territory of one
or more of the Companies (e.g., a municipality or cooperative) authorized to
take electric service for resale to retail customers under a wholesale contract
subject to FERC’s jurisdiction.

1.3 Interpretation

In this Agreement, unless a different intention clearly appears:

(i) singular includes the plural and vice versa;

(ii) the reference to any Party includes such Party’s legal and/or permitted
successors and assignees, and reference to a Party in a particular capacity
excludes such Party in any other capacity or individually;

(iii) the reference to any gender includes the other gender;

(iv) reference to any document other than this Agreement refers to such
documents as may be amended, modified, replaced or superseded from time to time,
or any successor document(s) thereto;

(v) reference to any Article, Section or Appendix means such Article, Section or
Appendix of this Agreement, unless otherwise indicated;

(vi) “hereunder”, “hereof”, “hereto”, and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular Section
or other provision;

(vii) “including” (and with correlative meaning “include”), when following any
general statement or term, is not to be construed as limiting the general
statement or term to the specific items or matters set forth or to similar items
or matters, but rather as permitting the general statement or term to refer to
all other items or matters that could reasonably fall within its broadest
possible scope;

 

19



--------------------------------------------------------------------------------

(viii) relative to the determination of any period of time, “from” means “from
and including”, “to” means “to but excluding” and through means “through and
including”;

(ix) reference to any law or regulation refers to such law or regulation as may
be amended, modified, replaced or superseded from time to time, or any successor
law(s) or regulation(s) thereto; and

(x) reference to “termination of this Agreement,” “this Agreement is
terminated,” “this Agreement may be terminated” and similar phrases used in this
Agreement refer to the termination of deliveries under this Agreement and
related on-going rights and obligations, and does not imply or mean a
termination of rights, remedies, obligations and provisions which by their
nature or as provided elsewhere in the Agreement survive termination.

ARTICLE 2. GENERAL TERMS AND CONDITIONS

2.1 Parties’ Obligations

2.1.a Obligations of the BGS-FP Supplier

The BGS-FP Supplier hereby agrees as follows:

(i) The BGS-FP Supplier will deliver to each Delivery Point sufficient
quantities of BGS-FP Supply on an instantaneous basis at all times to meet the
BGS-FP Supplier Responsibility Share.

(ii) Without limitation, the BGS-FP Supplier shall procure those services
provided by the MISO and perform such functions as may be required by the MISO
that are necessary for the delivery of BGS-FP Supply required hereunder except
to the extent that each Company is the LSE for BGS-FP Load located within its
Service Territory and is responsible for procuring Network Integration
Transmission Service.

(iii) The BGS-FP Supplier shall be entitled to elect to provide sufficient
resources to allow each of the Companies to self-supply one or more Ancillary
Services required under the MISO Tariff to provide BGS-FP Supply to the BGS-FP
Load for which the MISO Tariff provides the option of self-supply by the
transmission service customer, subject to the following conditions:

(a) The BGS-FP Supplier shall assume all responsibility for the coordination of
activities required to implement such arrangements;

 

20



--------------------------------------------------------------------------------

(b) The BGS-FP Supplier shall assume all financial responsibility for such
arrangements;

(c) The provision of such resources must comply with all applicable Transmission
Provider tariff requirements related to such self-supply;

(d) The provision of such resources must comply with the requirements of the
applicable Balancing Authority;

(e) None of the Companies makes any representation or warranty that the BGS-FP
Supplier’s proposed arrangements will be acceptable to either the Transmission
Provider or Balancing Authority;

(f) Such election must be made prior to any date that each of the Companies must
communicate to the MISO the method by which it will satisfy its Ancillary
Services obligation, however, notwithstanding any of the foregoing, all
necessary arrangements must be completed prior to the initial date of delivery
under this Agreement;

(g) For each Ancillary Service (as represented by a specific MISO Tariff
Schedule) for which the BGS-FP Supplier elects to provide resources to allow
each of the Companies to self-supply, such election shall encompass 100% of the
applicable requirement that the BGS-FP Supplier is responsible for under this
Agreement; and

(h) For each Ancillary Service (as represented by a specific MISO Tariff
Schedule) for which the BGS-FP Supplier elects to provide resources to allow
each of the Companies to self-supply, such election shall remain effective for
the entire Term of this Agreement.

(iv) The BGS-FP Supplier shall compensate each of the Companies for: (a) in the
event the BGS-FP Supplier elects to have each of the Companies procure any
necessary Ancillary Service on its behalf, all costs incurred by each such
Company, in conformance with the filed rates contained in the MISO Agreements,
to provide BGS-FP Supply to the BGS-FP Load and for which compensation has not
been provided under Section 2.1.a(iv)(b) below, and (b) in the event that the
BGS-FP Supplier elects to provide resources sufficient to allow each of

 

21



--------------------------------------------------------------------------------

the Companies to self-supply any or all applicable Ancillary Services under the
MISO Tariff, as provided Section 2.1.a (iii), all charges associated with such
election and incurred by one or more of the Companies in order to comply with
the MISO Agreements’ provisions and associated Balancing Authority requirements
related to such self-supply, including without limitation those charges arising
as a result of metering and system changes required to implement such election
((a) and (b) collectively, the “Ancillary Services Costs”), and (c) the MISO
Invoice Reimbursement Amounts. The BGS-FP Supplier shall be responsible for all
charges identified in Section 2.1.a (iv)(b) above, even if the BGS-FP Supplier’s
proposed arrangements are subsequently deemed deficient by the MISO or the
Balancing Authority and such provision of resources to allow any of the
Companies to self-supply Ancillary Services is prohibited.

(v) Except for those charges listed on Appendix C as each of the Companies’
responsibility, the BGS-FP Supplier bears the risk of any changes in MISO
products, tariffs, business rules and pricing, or any other changes in market
conditions or market rules during the Term, as such changes related to the
delivery of BGS-FP Supply to the Delivery Points, except for any changes related
to Network Integration Transmission Service.

(vi) Except for the circumstance in which physical impossibility not due to any
gross negligence or willful misconduct of the BGS-FP Supplier prevents the
delivery of Energy to a Delivery Point: (a) the BGS-FP Supplier’s obligation to
deliver Energy to such Delivery Point pursuant to this Agreement shall be
absolute and unconditional and shall not be affected by any circumstances of any
character, (b) the BGS-FP Supplier has assumed full, complete and sole
responsibility, without reservation or condition, for the delivery of Energy to
the Delivery Points pursuant to this Agreement, and (c) it is the intention of
the Parties that no event or condition (whether foreseen or unforeseen and
whether such event or condition might otherwise serve as a defense or relieve
the BGS-FP Supplier of its obligations and liabilities hereunder) shall excuse
the BGS-FP Supplier’s performance pursuant to this Agreement. In the event in
which it is physically impossible to deliver Energy to a Delivery Point, the
BGS-FP Supplier shall be excused from performing the obligations under
Section 2.1.a(i) only to the extent that the BGS-FP Supplier is unable to
perform those obligations due to an event of Force Majeure. A lack of Energy
offered in any LMP Market (day-ahead or real-time) does not constitute a
physical impossibility, as that term is used in the foregoing sentence.

 

22



--------------------------------------------------------------------------------

(vii) The BGS-FP Supplier will reasonably cooperate with each of the Companies
in any regulatory compliance efforts that may be required to maintain the
ongoing lawfulness and enforceability of the terms of this Agreement and to
fulfill any regulatory reporting requirement associated with the provision of
BGS-FP Supply, before FERC or any other regulatory body asserting jurisdiction.

(viii) The BGS-FP Supplier will be a Market Participant in good standing with
the MISO, responsible for the provision of BGS-FP Supply for the BGS-FP Supplier
Responsibility Share. The BGS-FP Supplier shall claim, at an appropriate time
through the MISO registration process, the Delivery Points.

(ix) The BGS-FP Supplier will maintain all regulatory approvals and
certifications necessary to permit its performance under this Agreement.

(x) The BGS-FP Supplier will pay to one or more of the Companies (a) the
Intermediate Energy Adjustment Amount for each Billing Period for which there
exists a negative Intermediate Energy Adjustment Amount and (b) the Final Energy
Adjustment Amount for each Billing Period for which there exists a negative
Final Energy Adjustment Amount.

(xi) The BGS-FP Supplier will pay to each of the Companies collectively a
Supplier Fee of $11,500 per Tranche, which amount was announced prior to the
Illinois Auction, for each Tranche comprising the BGS-FP Supplier’s BGS-FP
Supplier Responsibility Share, in order to reimburse each of the Companies for
the total costs of the Illinois Auction and related costs associated with
providing BGS-FP administration (the “Supplier Fee”).

(xii) The BGS-FP Supplier will satisfy the Renewable Energy Portfolio Standards
set forth in Appendix H.

(xiii) The BGS-FP Supplier shall designate Ameren Services Company as the Meter
Data and Management Agent for each Delivery Point as such Delivery Point relates
to the supply of BGS-FP Supply by the BGS-FP Supplier.

(xiv) The BGS-FP Supplier shall identify the resource or resources that it will
use to provide Capacity to each of the Companies necessary to permit the
Companies to satisfy resource adequacy requirements imposed by state or federal
law, regulation, tariff or business practice of MISO and/or SERC as follows:

 

23



--------------------------------------------------------------------------------

(a) No later than December 1 of each year of the Term, or as otherwise necessary
to permit each of the Companies to satisfy the aforementioned resource adequacy
requirements, the BGS-FP Supplier shall identify to each of the Companies the
resource or resources that it will use the following calendar year to provide
Capacity to such Company pursuant to the terms of this Agreement. The BGS-FP
Supplier shall notify each of the Companies within twenty-four (24) hours of any
change in the resource or resources that it will use (or is using) to provide
Capacity to such Company pursuant to the terms of this Agreement; and

(b) If the BGS-FP Supplier believes compliance with Section 2.1.a(xiv)(a) above
will result in the release of commercially sensitive information to one or more
of the Companies, the BGS-FP Supplier may, as an alternative: (i) provide to
such Company or Companies a certification (“Certification”) executed by a duly
authorized officer or representative stating that identifying the relevant
resources would disclose commercially sensitive information, and (ii) identify
directly to MISO and/or SERC the resource or resources that it will use to
provide Capacity to such Company or Companies pursuant to the terms of this
Agreement; provided, however, that such Company or Companies shall have the
right to protest any Certification to the ICC in the event that it believes, in
its sole judgment, that state or federal law, regulation, tariff or business
practice of MISO and/or SERC dictate that such Company must obtain such
information.

(xv) The BGS-FP Supplier will be solely responsible for payment of all charges
due to the MISO associated with the BGS-FP Supplier’s standing as a Market
Participant and the provision of its share of BGS-FP Supply pursuant to this
Agreement (including such charges associated with Energy Losses and Energy
Imbalance Service).

(xvi) If the BGS-FP Supplier files this Agreement with FERC accompanied by a
request by the BGS-FP Supplier under Section 205 of the Federal Power Act for
the Agreement to be accepted and/or approved by FERC: (a) the BGS-FP Supplier
shall submit such a filing no later than October 15, 2006, and (b) such filing
shall contain a request that FERC permit this Agreement become effective as of
January 1, 2007.

(xvii) The BGS-FP Supplier will comply in a timely manner with all obligations
imposed upon it by this Agreement.

 

24



--------------------------------------------------------------------------------

(xviii) The BGS-FP Supplier will undertake all action reasonably necessary
before FERC or any other regulatory body or court asserting jurisdiction to
preserve the rates, terms, and conditions of this Agreement as agreed to herein.

(xix) The BGS-FP Supplier will comply with all obligations, rules and
regulations, as established and interpreted by the MISO, that are applicable to
it in connection with its performance under this Agreement.

2.1.b Obligations of the Companies

Each of the Companies hereby agrees as follows:

(i) The Company will accept delivery of BGS-FP Supply provided by the BGS-FP
Supplier pursuant to Section 2.1.a(i) and (v), provided that in no case shall
the Company be obligated to accept BGS-FP Supply greater than the BGS-FP
Supplier Responsibility Share of the BGS-FP Load.

(ii) The Company will pay to the BGS-FP Supplier: (a) the BGS-FP Supply Charge
for each Billing Period, (b) the Intermediate Energy Adjustment Amount for each
Billing Period for which there exists a positive Intermediate Energy Adjustment
Amount, and (c) the Final Energy Adjustment Amount for each Billing Period for
which there exists a positive Final Energy Adjustment Amount.

(iii) The Company will procure from the MISO those Ancillary Services needed to
provide BGS-FP Supply to the BGS-FP Load, in such amounts as required by the
MISO; provided, however, that the BGS-FP Supplier shall be responsible for the
procurement of Energy Losses and Energy Imbalance Service.

(iv) The Company will procure Network Integration Transmission Service
sufficient to permit BGS-FP Load to be served from sources within MISO or from
receipts at MISO border points. The Company will be a Load Serving Entity with
respect to BGS-FP Load and will be responsible for congestion costs from the
Delivery Points to the BGS-FP Customers. The Company will be the Asset Owner of
each Delivery Point, as registered with the MISO.

(v) The Company will provide to the BGS-FP Supplier

 

25



--------------------------------------------------------------------------------

(a) its estimated aggregate load obligation for each Supply Day twenty (20) days
prior to the Supply Day, and its final estimated load obligation for each Supply
Day five (5) days prior to the Supply Day; and

(b) via posting to a website on the Business Day prior to delivery, a
nonbinding, good faith hourly forecast of aggregate loads for all customers
taking BGS Supply from each of the Companies, separated into two groups:
(i) customers with demands below one (1) megawatt and (2) customers with demand
equal to or greater than one (1) megawatt.

The use of such forecasts by the BGS-FP Supplier shall be at its sole discretion
and none of the Companies shall be liable for any consequences arising from
their use for any purpose by the BGS-FP Supplier.

(vi) The Company will transfer or assign to the BGS-FP Supplier, the Company’s
rights to ARRs/FTRs to which the Company is entitled pursuant to the MISO
Agreements, provided that such rights are related to the BGS-FP Supplier
Responsibility Share of the BGS-FP Supply. All rights and obligations associated
with such ARRs and FTRs will accrue to the BGS-FP Supplier through the transfer
or assignment from the Company to the BGS-FP Supplier including the ability of
the BGS-FP Supplier to request or nominate such FTRs when applicable.

(a) For the period of January 1, 2007 through May 31, 2007, the transfer or
assignment of the Company’s rights to ARRs/FTRs shall be accomplished by the
Company monetizing the value of such ARRs/FTRs. The net revenues from such
settlements shall be allocated to the four load categories: BGS-FP Load, BGS-LFP
Load, BGS-LRTP Load and the load of Customers served under one or more
interruptible service tariffs offered by one or more of the Companies. The net
revenues allocated by the Companies to the BGS-FP Load category will be further
allocated to the BGS-FP Supplier in accordance with its BGS-FP Supplier
Responsibility Share, after first accounting for any credits or charges related
to retail load switching, as provided for in the MISO Tariff. Such net revenues
shall be applied to the first supplier invoice following the receipt of
sufficient data from MISO to calculate the net effect of retail switching that
occurred during this period.

(b) For the FTR allocations effective on and after June 1, 2006 the BGS-FP
Supplier shall have the right to request and nominate FTRs or ARRs as is
applicable

 

26



--------------------------------------------------------------------------------

in accordance with the then current MISO Tariff provisions, if: (i) all
Agreements for BGS-FP Supply have been executed and are in full force and
effect; and (ii) the Delivery Period under each Agreement for BGS-FP Supply is
inclusive of the entire MISO Planning Period for which the FTRs are being
requested or nominated. Should the conditions above not be met, the entity
recognized by the MISO as having the right to make the nominations at that time
will nominate such FTRs for the upcoming MISO Planning Period and such FTRs (and
associated ARRs) will be allocated to the BGS-FP Supplier based upon the BGS-FP
Supplier Responsibility Share.

(vii) The Company will, to the extent applicable and in addition to all other
amounts due hereunder, pay the BGS-FP Supplier a percentage share equal to the
BGS-FP Supplier Responsibility Share of all amounts received from a RES as
damages, penalties or forfeited security due to the failure of such RES to
provide adequate notice in conformance with applicable ICC requirements that a
customer previously served by the RES is switching to BGS-FP service or
forfeited as a result of an event of default by a RES under a Retail Electric
Supplier Agreement; provided, however, that the amounts paid to the BGS-FP
Supplier shall be net of its pro rata share of any amounts reasonably retained
by the Company to offset actual costs or losses of the Company associated with
the failure of the RES to provide adequate notice or the occurrence of an event
of default; and further provided, that the Company shall have no obligation to
seek the recovery of any damages, penalties or forfeited security due from a RES
through collection efforts, judicial procedures or otherwise.

(viii) The Company will comply in a timely manner with all obligations under
this Agreement imposed upon the Company.

(ix) The Company will maintain all regulatory approvals and certifications
necessary to permit its performance under this Agreement.

(x) The Company shall use all reasonable efforts to ensure that Ameren Services
Company serves as the Meter Data and Management Agent for each Delivery Point as
such Delivery Point relates to the provision of BGS-FP Supply by the BGS-FP
Supplier, to the extent the BGS-FP Supplier designates Ameren Services Company
as such Meter Data and Management Agent. In the event Ameren Services Company
does not serve in such a manner as Meter Data and Management Agent, the Parties
will nominate another mutually-agreed upon entity to serve as Meter Data and
Management and designate such entity to the MISO.

 

27



--------------------------------------------------------------------------------

(xi) The Company shall have full responsibility for metering, billing and
distribution services with respect to Customers and the BGS-FP Supplier shall
have no responsibility with respect thereto (including responsibility for the
payment of distribution charges).

2.2 MISO Services

The BGS-FP Supplier shall make all necessary arrangements for the delivery of
BGS-FP Supply to the Delivery Points through the MISO. Each of the Companies
will advise the MISO of the magnitude of the BGS-FP Supplier’s actual BGS-FP
Supplier Responsibility Share, as required by the MISO, for the purpose of
calculating the BGS-FP Supplier’s Capacity obligation, Energy obligation,
Resource Adequacy Requirements, or other requirements related to the provision
of service under this Agreement by the BGS-FP Supplier arising under the MISO
Agreements. The BGS-FP Supplier shall remain responsible to the MISO for the
performance of its obligations associated with the provision of BGS-FP Supply to
the Delivery Points under this Agreement until this Agreement is terminated
pursuant to Article 4.

2.3 Communications and Data Exchange

The BGS-FP Supplier and each of the Companies shall supply to each other all
data, materials or other information that is specified in this Agreement, or
that may otherwise reasonably be required by the BGS-FP Supplier or by one or
more of the Companies in connection with the provision of BGS-FP Supply by the
BGS-FP Supplier to one or more of the Companies, if required, in a timely
manner.

Electronic information exchange between the BGS-FP Supplier and each of the
Companies under this Agreement shall employ a BGS-FP Supplier identification
number, assigned by each of the Companies, which shall be consistent with the
BGS-FP Supplier’s Dunn & Bradstreet Business number. The BGS-FP Supplier must be
equipped with the communications capabilities necessary to comply with the
communications and data exchange standards that are set by and as may, from time
to time, be modified by the MISO, and must bear the costs of putting in place
and successfully testing all required information technology systems of the
BGS-FP Supplier that will enable it to send data to and receive data from each
of the Companies and the MISO and to satisfy its obligations under this
Agreement, the MISO Agreements and all other relevant agreements.

 

28



--------------------------------------------------------------------------------

2.4 Record Retention

The Parties shall retain for a period of at least two (2) years following the
expiration of the Term, necessary records so as to permit the Parties to confirm
the accuracy of any Statement or calculation of payments due hereunder;
provided, however, that if a Party has provided notice in accordance with
Article 9 that it disputes the accuracy of any Statement or calculation of any
payments, the Parties agree that they shall retain all records related to such
dispute until the dispute is finally resolved. The Parties further agree to
retain any records in accordance with any requirements imposed by the Applicable
Legal Authorities.

2.5 Verification

In the event of a good faith dispute regarding any Statement issued or payment
due under this Agreement, and provided that a mutually acceptable
confidentiality agreement is executed by the Parties, each Party will have the
right to verify, at its sole expense, the accuracy of the Statement or the
calculation of the payment due by obtaining copies of relevant portions of the
books and records of the other Party. The right of verification will survive the
termination of this Agreement for a period of two (2) years after expiration of
the Term.

2.6 Existing State Law Obligations

Nothing in this Agreement transfers or assigns any obligation to the BGS-FP
Supplier that belongs to one or more of the Companies under the Applicable Legal
Authorities.

ARTICLE 3. REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1 BGS-FP Supplier’s Representations, Warranties and Covenants

The BGS-FP Supplier hereby represents, warrants and covenants to each of the
Companies as follows:

(i) The BGS-FP Supplier is a corporation, partnership, limited liability company
or other legal entity, as set forth in Appendix A hereto, duly organized,
validly existing and in good standing under the laws of the State of Illinois
or, if another jurisdiction, is duly registered and authorized to do business
and is in good standing in the State of Illinois.

 

29



--------------------------------------------------------------------------------

(ii) The BGS-FP Supplier has all requisite power and authority to execute and
deliver this Agreement and to carry on the business to be conducted by it under
this Agreement and to enter into and perform its obligations hereunder.

(iii) The execution and delivery of this Agreement and the performance of the
BGS-FP Supplier’s obligations hereunder have been duly authorized by all
necessary action on the part of the BGS-FP Supplier and do not and will not
conflict with, or constitute a breach of or default under, any of the terms,
conditions, or provisions of the BGS-FP Supplier’s certificate of incorporation
or bylaws or any indenture, mortgage, other evidence of indebtedness, or other
agreement or instrument or any statute or rule, regulation, order, judgment, or
decree of any judicial or administrative body to which the BGS-FP Supplier is a
party or by which the BGS-FP Supplier or any of its properties is bound or
subject.

(iv) All necessary and appropriate action that is required on the BGS-FP
Supplier’s part to execute this Agreement has been completed.

(v) This Agreement is the legal, valid and binding obligation of the BGS-FP
Supplier, enforceable in accordance with its terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditor’s rights generally and subject, as to enforceability, to equitable
principles of general application regardless of whether enforcement is sought in
a proceeding in equity or law.

(vi) There are no actions at law, suits in equity, proceedings (including
investigations, arbitrations and audits) or claims pending or, to the BGS-FP
Supplier’s knowledge, threatened against the BGS-FP Supplier before any federal,
state, foreign or local court, tribunal or government agency or authority that
might materially delay, prevent or hinder the BGS-FP Supplier’s performance of
its obligations hereunder.

(vii) The BGS-FP Supplier has made all decisions regarding this Agreement
(including regarding the suitability thereof) based upon its own judgment and
any advice from such advisors as it has deemed necessary and not in reliance
upon any view expressed by any of the Companies. No assurances were given to it
by any of the Companies of any financial results to be anticipated by entering
into this Agreement; and it has entered into this Agreement with a full
understanding of the material terms and risks of the same, and it is capable of
assuming those risks.

 

30



--------------------------------------------------------------------------------

(viii) At the commencement of the Delivery Period, the BGS-FP Supplier will be a
Market Participant in good standing with the MISO and will be in compliance, and
will continue to comply throughout the Delivery Period with all obligations,
rules, regulations and agreements, as established and interpreted by the MISO,
that are applicable to it in connection with the BGS-FP Supplier’s performance
of its obligations under this Agreement.

(ix) The BGS-FP Supplier will comply with any and all information and data
transfer protocols that may be adopted by one or more of the Companies or that
are set by, and from time to time modified by, the ICC; provided, however, that
the BGS-FP Supplier shall be entitled to exercise its reserved right to
challenge any such protocols in the appropriate forum.

(x) The BGS-FP Supplier will have and maintain, during the Delivery Period, all
regulatory approvals and certifications necessary to permit its performance
under this Agreement.

(xi) Unless determined by a court of competent jurisdiction to the contrary, the
BGS-FP Supplier is, and will continue to be for the Term, a Forward Contract
Merchant and a Master Netting Agreement Participant with respect to the Energy
supplied under this Agreement to each of the Companies.

(xii) This Agreement is for the purchase and sale of the full electricity
requirement (including, without limitation Energy, Resource Adequacy
Requirements, Capacity and any charges and services that the MISO or the
Applicable Legal Authorities may, at any time, impose on or require for the
delivery of BGS-FP Supply, but excluding Network Integration Transmission
Service) of the BGS-FP Load that will be delivered in quantities expected to be
used or sold over a defined period(s) in the normal course of business. In
addition, as provided in Section 2.1.a(iv), the BGS-FP Supplier shall be
responsible for compensating each of the Companies for its Ancillary Services
Costs and the MISO Invoice Reimbursement Amounts.

3.2 Companies’ Representations, Warranties and Covenants

Each of the Companies hereby represents, warrants and covenants to the BGS-FP
Supplier as follows:

(i) The Company is an electric utility corporation duly organized, validly
existing and in good standing under the laws of the State of Illinois.

 

31



--------------------------------------------------------------------------------

(ii) The Company has all requisite power and authority to carry on the business
to be conducted by it under this Agreement and to enter into and perform its
obligations hereunder.

(iii) The execution and delivery of this Agreement and the performance of the
Company’s obligations hereunder have been duly authorized by all necessary
action on the part of the Company and do not and will not conflict with,
constitute a breach of or default under, any of the terms, conditions, or
provisions of the Company’s certificate of incorporation or bylaws or any
indenture, mortgage, other evidence of indebtedness, or other agreement or
instrument or any statute or rule, regulation, order, judgment, or decree of any
judicial or administrative body to which the Company is a party or by which the
Company or any of its properties is bound or subject.

(iv) All necessary and appropriate action that is required on the Company’s part
to execute this Agreement has been completed.

(v) This Agreement is the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditor’s
rights generally and subject, as to enforceability, to equitable principles of
general application regardless of whether enforcement is sought in a proceeding
in equity or law.

(vi) There are no actions at law, suits in equity, proceedings (including
investigations, arbitrations and audits) or claims pending or, to the Company’s
knowledge, threatened against the Company before any federal, state, foreign or
local court, tribunal or governmental agency or authority that might materially
delay, prevent or hinder the Company’s performance of its obligations under this
Agreement.

(vii) The Company is, or will be as of the Delivery Start Date, an LSE in good
standing with the MISO and is, or will be as of the Delivery Start Date, in
compliance, and will continue to comply with all obligations, rules and
regulations, as established and interpreted by the MISO, that are applicable to
it in connection with its performance under this Agreement.

(viii) The Company is not relying upon the advice or recommendations of the
BGS-FP Supplier in entering into this Agreement and no assurances were given to
it by the BGS-FP Supplier of any financial results to be anticipated by entering
into this Agreement; and it has entered into this Agreement with a full
understanding of the material terms and risks of the same, and it is capable of
assuming those risks.

 

32



--------------------------------------------------------------------------------

(ix) The Company’s performance under this Agreement is not contingent upon the
performance of Customers or the ability of Customers to pay rates.

(x) The Company shall have full responsibility for metering, billing and
delivery with respect to Customers and the BGS-FP Supplier shall have no
responsibility to provide or pay for such metering, billing and delivery.

(xi) The Company shall be responsible for distribution services and the BGS-FP
Supplier shall not be responsible for providing distribution services or paying
distribution charges.

(xii) Unless determined by a court of competent jurisdiction to the contrary,
the Company is, and will remain for the Term, a Forward Contract Merchant and a
Master Netting Agreement Participant with respect to the Energy purchased
pursuant to this Agreement.

(xiii) The Company will comply with any and all information and data transfer
protocols that may be adopted by the Company or that are set by, and from time
to time modified by, the ICC; provided, however, that the Company shall be
entitled to exercise its reserved right to challenge any such protocols in the
appropriate forum.

(xiv) The Company will have and maintain, during the Delivery Period, all
regulatory approvals and certifications necessary to permit its performance
under this Agreement.

3.3 Joint Representations, Warranties and Covenants

Each Party hereby represents, warrants and covenants that this Agreement is for
the purchase and sale of BGS-FP Supply that will be delivered in quantities
expected to be used or sold over a defined period(s) in the normal course of
business. It is the intention at the inception and throughout the Term that the
fulfillment of the BGS-FP Supplier’s obligation under Section 2.1.a(i) will
result in physical delivery of BGS-FP Supply and not financial settlement, and
that the quantity of BGS-FP Supply that the BGS-FP Supplier must deliver and
that each of the Companies must accept for delivery will be determined by the
requirements of the BGS-FP Load, and, as such, this Agreement does not provide
for an option by any Party with respect to the quantity of BGS-FP Supply to be
delivered or received during performance of the Agreement.

 

33



--------------------------------------------------------------------------------

3.4 Survival of Obligations

All representations, warranties and covenants contained in this Article 3 are of
a continuing nature and shall be maintained during the Term of this Agreement.
If a Party learns that any of the representations, warranties or covenants in
this Agreement are no longer true during the term of this Agreement, the Party
shall immediately notify the other Party in accordance with Section 15.1 via
facsimile, with a hard copy of the notice delivered by overnight mail.

ARTICLE 4. COMMENCEMENT AND TERMINATION OF AGREEMENT

4.1 Term and Delivery Period

This Agreement shall become effective as of the Effective Date and shall
continue in effect for a period ending at the end of HE 2400 CPT on the
Termination Date (the “Term”) provided, however, that: (i) termination of this
Agreement for any reason shall not relieve any of the Companies or the BGS-FP
Supplier of any obligation accrued or accruing prior to such termination,
(ii) applicable provisions of this Agreement shall continue in effect after
termination to the extent necessary to provide for final billings, settlements,
payments and adjustments, (iii) termination of this Agreement for an Event of
Default shall not deprive the Non-Defaulting Party of its rights and remedies to
recover its full damages as provided elsewhere in this Agreement, and (iv) those
provisions designated or described in Sections 14.2 and 15.13(iii) shall survive
termination.

The provision of BGS-FP Supply shall commence at the beginning of HE 0100 CPT on
the Delivery Start Date and shall end at the end of HE 2400 CPT on the
Termination Date (the “Delivery Period”).

4.1.a Early Termination

This Agreement may be terminated in whole or in part prior to the Natural
Termination Date pursuant to the following:

(i) By mutual agreement of one or more of the Companies and the BGS-FP Supplier,
as provided in Section 4.2;

 

34



--------------------------------------------------------------------------------

(ii) By one or more of the Companies or the BGS-FP Supplier, as provided in
Sections 5.2 and 5.4; or

(iii) By the decision of any Party to terminate any other agreement between the
Parties for the provision of BGS Supply, as provided in Section 5.4.e;

provided, however, that if this Agreement is terminated with respect to one or
more of the Companies, any reference in the Agreement to “each of the Companies”
shall refer to any remaining Company or Companies.

If this Agreement is terminated pursuant to the provisions of clauses (i),
(ii) or (iii) above, the effective date of such termination shall be deemed the
Early Termination Date. Early Termination gives rise to the Non-Defaulting
Party’s rights and remedies under Articles 4 and 5. The Parties further agree
that no Party shall have the right to terminate this Agreement based solely on:
(a) the BGS-FP Supplier’s ability to sell the Capacity and/or Energy hereunder
for a price greater than the price one or more of the Companies is paying the
BGS-FP Supplier hereunder; or (b) one or more of the Companies’ ability to
purchase the Capacity and/or Energy hereunder at a price less than the price one
or more of the Companies is paying the BGS-FP Supplier hereunder.

4.1.b Termination of Right to Supply BGS-FP

The BGS-FP Supplier agrees that, notwithstanding any provision of this Agreement
to the contrary, termination of this Agreement for reason of an Event of Default
by the BGS-FP Supplier shall terminate any right of the BGS-FP Supplier to
provide BGS-FP Supply to each Company to which the BGS-FP Supplier has defaulted
and thereafter nullify any of the entitlements to which the BGS-FP Supplier
became entitled as a result of being selected as a winning bidder in the
Illinois Auction (including, without limitation, the right to register as a
Market Participant for the Delivery Points) for such Company or Companies.
Provided, however, nothing in this subsection shall be construed to prevent the
BGS-FP Supplier from receiving the benefits of this Agreement, to which it is
entitled as of the Termination Date, including the right to receive a
Termination Payment if one is due to the BGS-FP Supplier upon such termination.

 

35



--------------------------------------------------------------------------------

4.2 Mutual Termination

One or more of the Companies and the BGS-FP Supplier may agree at any time
during the Term to terminate their respective rights and obligations hereunder
on such terms and under such conditions that they mutually deem to be
appropriate as set forth in a mutual termination agreement reasonably acceptable
in form and substance to such Company or Companies and the BGS-FP Supplier
(“Mutual Termination Agreement”); provided, however, that each of the Companies
agrees that it shall enter into a Mutual Termination Agreement which will
discharge the BGS-FP Supplier with respect to liabilities arising after the
effective date of the Mutual Termination Agreement if the following conditions
precedent are met: (i) the BGS-FP Supplier identifies a replacement supplier
willing to assume all obligations of the BGS-FP Supplier hereunder for the
remaining Term (the “Replacement BGS-FP Supplier”); (ii) the Replacement BGS-FP
Supplier demonstrates to the satisfaction of each of the Companies its
compliance with Article 6, as of the effective date of the Mutual Termination
Agreement; (iii) the Replacement BGS-FP Supplier executes a counterpart
signature page to this Agreement and thereby becomes a Party under this
Agreement, effective immediately following the effective date of the Mutual
Termination Agreement; and (iv) the BGS-FP Supplier is not, to the belief or
knowledge of any of the Companies, subject to an Event of Default as of the
effective date of the Mutual Termination Agreement or, if one or more of the
Companies believes that the BGS-FP Supplier may be subject to an Event of
Default, either (a) each of the Companies has determined that, as of the
effective date of the Mutual Termination Agreement, it has not incurred any
Damages as a result of the Event of Default or (b) if one or more of the
Companies has determined, as of the effective date of the Mutual Termination
Agreement, that it may have incurred Damages as a result of the Event of
Default, that the Replacement BGS-FP Supplier has agreed in writing to be
responsible for the payment of such Damages or to otherwise cure the Event of
Default, in either case to the satisfaction of the Company or Companies which
suffers or suffer the detriment or burden of such default.

4.3 Forward Contract and Master Netting Agreement

The Parties acknowledge that this Agreement is a Forward Contract and Master
Netting Agreement, the Parties are Forward Contract Merchants and Master Netting
Agreement Participants with respect to this Agreement, and, accordingly, the
Parties hereto are entitled to the protections of the Safe Harbor Provisions of
the Bankruptcy Code. The Parties therefore agree that this Agreement may be
terminated and the remedies hereunder exercised by either

 

36



--------------------------------------------------------------------------------

Party upon the commencement of a proceeding by the other Party under any chapter
of the Bankruptcy Code, and that the automatic stay of Section 362(a) of the
Bankruptcy Code shall not apply to such termination or to the exercise of the
remedies set forth herein.

ARTICLE 5. BREACH AND DEFAULT

5.1 Events of Default

An “Event of Default” under this Agreement shall occur if a Party (the
“Defaulting Party”):

(i) is the subject of a voluntary bankruptcy, insolvency or similar proceeding;

(ii) makes an assignment for the benefit of its creditors;

(iii) applies for, seeks consent to, or acquiesces in the appointment of a
receiver, custodian, trustee, liquidator or similar official to manage all or a
substantial portion of its assets;

(iv) is dissolved (other than pursuant to a consolidation, amalgamation or
merger) or is the subject of a Merger Event;

(v) has a secured party take possession of all or substantially all of its
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or substantially all of its
assets;

(vi) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

(vii) in the case of the BGS-FP Supplier, fails to obtain by the commencement of
the Delivery Period or loses its authority or ability to make purchases from or
sales into the MISO markets, or fails to comply with Section 3.1 (viii) or the
MISO holds one or more of the Companies responsible for the provision or payment
of Energy, Resource Adequacy Requirements or Capacity to meet the BGS-FP
Supplier Responsibility Share under this Agreement;

(viii) fails to comply with the Creditworthiness standards as set forth in
Article 6, including, without limitation, failure to post any Margin due under
Section 6.6, within the time frames set forth in this Agreement;

 

37



--------------------------------------------------------------------------------

(ix) is the subject of an involuntary bankruptcy or similar proceeding and such
proceeding is not stayed, withdrawn, or dismissed within fifteen (15) Business
Days after the filing of such proceeding;

(x) violates any federal, state or local code, regulation or statute applicable
to the supply or receipt of Energy or Capacity in a manner that materially, and
adversely, affects the Party’s performance under this Agreement, including by
way of failure to continually satisfy all applicable FERC requirements, defaults
on any obligation or other failure to comply with MISO requirements under the
MISO Agreements or fails to comply with the Renewable Energy Portfolio
Standards, such as may apply, with respect to the BGS-FP Supplier Responsibility
Share;

(xi) fails to pay the other Party when payment is due;

(xii) is unable or fails to pay debts or bills, including bills or invoices from
MISO for the payment of Energy, Capacity, Ancillary Services and the other
services listed on Appendix C as belonging to the BGS-FP Supplier, as they
become due;

(xiii) in the case that one or more of the Companies, fails to accept BGS-FP
Supply properly tendered by BGS-FP Supplier under this Agreement or fails to
procure transmission rights or Ancillary Services needed to ensure each of the
Companies’ performance under this Agreement; provided, however, that none of the
Companies shall be required to accept quantities of Energy or other component of
BGS-FP Supply utilized by Customers on an instantaneous basis as a function of
electrical load, in excess of such Customer’s instantaneous consumption of such
component of BGS-FP Supply;

(xiv) fails to satisfy any other material obligation under this Agreement not
listed above;

(xv) makes a materially incorrect or misleading representation or warranty under
this Agreement;

(xvi) commits an act or makes an omission that constitutes an “Event of Default”
under any other agreement(s) for the provision of BGS Supply between a Company
and the BGS-FP Supplier;

 

38



--------------------------------------------------------------------------------

(xvii) fails to have at the commencement of the Delivery Period or loses during
the Delivery Period any authorization granted by the FERC or any other
governmental entity, SERC or NERC needed to perform its obligations under this
Agreement;

and fails to remedy such condition, event or delinquency herein above described
such that the Non-Defaulting Party is completely made whole with respect to such
condition, event or delinquency, within three (3) Business Days of receipt of
written notice thereof from such Non-Defaulting Party, except as provided
otherwise in subsection (ix) above; provided, however, that an Event of Default
shall be deemed to have occurred immediately, without any need for the provision
of notice thereof by the Non-Defaulting Party and without any right of cure on
the part of the Defaulting Party, in the event of the occurrence of a condition,
event or delinquency described in subsections (i), (ii), (iii), (iv), (v), (vi),
(vii), (viii) or (ix) above. No Event of Default shall serve to terminate this
Agreement unless and until the Non-Defaulting Party provides the notice
specified in Section 5.2(ii).

5.2 Rights Upon Default

Upon and during the continuation of an Event of Default, the Non-Defaulting
Party shall be entitled to elect or pursue one or more of the following
remedies:

(i) pursue any and all available legal and equitable remedies;

(ii) designate a day, no earlier than the day notice of such designation is
effective and no later than twenty (20) days after notice of such designation is
effective, as a date for Early Termination (“Early Termination Date”) with
respect to the obligations of the Defaulting Party without any liability or
responsibility whatsoever except for obligations arising prior to the Early
Termination Date and except for the determination and payment of the Termination
Payment as provided in Section 5.4, by providing written notice to the
Defaulting Party. Provided, however, that an Early Termination Date may be
designated to occur concurrently with the Event of Default with respect to an
Event of Default under subsections (i), (ii), (iii), (iv), (v), (vi), (vii),
(viii) or (ix) of Section 5.1. In the event that a Non-Defaulting Party elects
to designate an Early Termination Date with respect to the obligations of a
Defaulting Party, the rights, liabilities, powers and obligations of any other
Non-Defaulting Party shall survive such termination if the Early Termination is
applicable to one or more but not all of the Companies;

(iii) receive Damages in accordance with Section 5.3;

 

39



--------------------------------------------------------------------------------

(iv) accelerate all amounts owing between the Defaulting and Non-Defaulting
Parties;

(v) liquidate and terminate the undertakings set forth in this Agreement;

(vi) withhold any payments due to the Defaulting Party under this Agreement; and

(vii) suspend performance under this Agreement.

5.3 Damages Resulting from an Event of Default

5.3.a BGS-FP Supplier’s Failure to Supply BGS-FP Supply or Declaration of Early
Termination by one or more of the Companies

Damages resulting from one or more of the following shall include all costs
incurred by a Company, acting in a commercially reasonable manner consistent
with any statutory or regulatory requirements imposed by the Applicable Legal
Authorities, in obtaining replacement services or in obtaining a replacement
supplier, which costs exceed the amounts that would have been payable to the
defaulting BGS-FP Supplier under this Agreement:

 

  (i) the BGS-FP Supplier’s failure:

(a) to provide BGS-FP Supply in accordance with this Agreement,

or

(b) to pay the MISO for purchases of any products or services from the MISO,

or

(c) to pay the MISO for the charges invoiced by the MISO to it,

or

(d) to otherwise fail to comply with MISO requirements;

such that the MISO holds one or more of the Companies responsible for the
provision of Energy (including all charges for Energy Losses, Energy Imbalance
Service, and congestion), Resource Adequacy Requirements or Capacity to meet the
BGS-FP Supplier Responsibility Share under this Agreement; or

(ii) the occurrence of any Event of Default attributable to the BGS-FP Supplier
resulting in Early Termination.

 

40



--------------------------------------------------------------------------------

5.3.b Damages

Costs incurred by one or more of the Companies for the purpose of calculating
Damages include, but are not limited to, the following costs incurred by or
assessed on one or more of the Companies as a result of the failure of the
BGS-FP Supplier to satisfy its obligations under this Agreement:

(i) the cost of Energy (including all charges for Energy Losses, Energy
Imbalance Service, and congestion), Resource Adequacy Requirements, Capacity or
other elements of BGS-FP Supply allocated to one or more of the Companies by the
MISO due to the failure of the BGS-FP Supplier to meet obligations owing to the
MISO in connection with its obligations under this Agreement;

(ii) the cost of Energy (including all charges for Energy Losses, Energy
Imbalance Service, and congestion), Resource Adequacy Requirements or Capacity
purchased by one or more of the Companies to replace BGS-FP Supply that the
BGS-FP Supplier was obligated, but failed, to supply pursuant to this Agreement;

(iii) administrative and legal costs associated with procuring the replacement
BGS-FP Supply identified in the foregoing clause; and

(iv) financial hedging costs incurred by one or more of the Companies on behalf
of BGS-FP Customers as a result of having to procure BGS-FP Supply that the
BGS-FP Supplier was obligated, but failed, to supply pursuant to this Agreement.

Damages calculated hereunder shall constitute the ultimate liability of the
BGS-FP Supplier in the event of an Early Termination caused by an Event of
Default attributable to the BGS-FP Supplier regardless of the reason or basis
for such Early Termination.

5.3.c Failure By one or more of the Companies to Accept BGS-FP Supply Tendered
by the BGS-FP Supplier

Damages resulting from the failure of one or more of the Companies to accept
BGS-FP Supply tendered by the BGS-FP Supplier necessary to meet the BGS-FP
Supplier Responsibility Share of BGS-FP Load under this Agreement shall consist
of the positive difference (if any) between the amounts that would have been
payable to the BGS-FP Supplier hereunder had such Company or Companies accepted
the BGS-FP Supply tendered by the

 

41



--------------------------------------------------------------------------------

BGS-FP Supplier necessary to meet the BGS-FP Supplier Responsibility Share of
BGS-FP Load under this Agreement minus the amount realized by the BGS-FP
Supplier in disposing, in a reasonable commercial manner, of the BGS-FP Supply
not accepted by such Company or Companies; provided, however, that none of the
Companies shall be required to accept quantities of Energy, Capacity or any
other component of BGS-FP Supply utilized by Customers on an instantaneous basis
as a function of electrical load, in excess of such Customer’s instantaneous
consumption of such component of BGS-FP Supply.

5.3.d Damages Resulting from Early Termination due to an Event of Default
Attributable to one or more of the Companies

Damages resulting from Early Termination due to an Event of Default attributable
to one or more of the Companies shall be as set forth in Section 5.4. Damages
calculated in accordance with Section 5.4 shall be the exclusive remedy
available to the BGS-FP Supplier in the event of Early Termination resulting
from an Event of Default attributable to one or more of the Companies.

5.4 Calculation of Settlement Amount and Termination Payment

5.4.a Settlement Amount

After the Non-Defaulting Party has provided the notice specified in
Section 5.2(ii), the Non-Defaulting Party shall calculate, in a commercially
reasonable manner and consistent with the calculation of Damages in this
Agreement, a Settlement Amount under this Agreement. For the purposes of such
determination, the quantities of BGS-FP Supply provided for under this Agreement
for the period following the Early Termination Date through the Natural
Termination Date shall be deemed to be those quantities that would have been
delivered on an hourly basis to the Affected Company or Companies had this
Agreement been in effect during the previous calendar year, adjusted for such
BGS-FP Load changes as may have occurred since the previous calendar year.

5.4.b Net Out of Settlement Amounts

The Non-Defaulting Party shall calculate a “Termination Payment” by aggregating
all Settlement Amounts due under this Agreement or any other agreement(s)
between the Affected Company or Companies and the BGS-FP Supplier for the
provision of

 

42



--------------------------------------------------------------------------------

BGS Supply into a single amount by: netting out (a) all Settlement Amounts that
are due or will become due to the Defaulting Party, plus, at the option of the
Non-Defaulting Party, any cash or other form of security then available to the
Non-Defaulting Party and actually received, liquidated and retained by the
Non-Defaulting Party, plus any or all other amounts due to the Defaulting Party
under this Agreement or any other agreement(s) between the Affected Company or
Companies and the BGS-FP Supplier for the provision of BGS Supply against
(b) all Settlement Amounts that are due or will become due to the Non-Defaulting
Party, plus any or all other amounts due to the Non-Defaulting party under this
Agreement or any other agreement(s) between the Affected Company or Companies
and the BGS-FP Supplier for the provision of BGS Supply, so that all such
amounts shall be netted out to a single liquidated amount; provided, however,
that if the BGS-FP Supplier is the Defaulting Party and the Termination Payment
is due to the BGS-FP Supplier, the appropriate Company or Companies shall be
entitled to retain a commercially reasonable portion of the Termination Payment,
which may be equal to the entire amount of the Termination Payment, as security
for additional amounts that may be determined to be due and owing by the BGS-FP
Supplier as Damages and further provided that any previously attached security
interest of a Company in such retained amounts shall continue. Any portion of
the Termination Payment not retained by a Company as security shall be
immediately due and owing to the BGS-FP Supplier as an estimate of the amounts
ultimately determined to be due and owing.

The Parties recognize, however, the final calculation of Settlement Amounts
hereunder may not be known for some time since the level of such Settlement
Amounts may be dependent upon the arrangements made by the Affected Company or
Companies to obtain replacement services or a replacement supplier. Each of the
Companies and the BGS-FP Supplier agree that, until the calculation of
Settlement Amounts under this provision is completed, the amount and payment to
the Affected Company or Companies of the Termination Payment shall be
immediately due and owing as an estimate of the amounts ultimately determined to
be due and owing. After Settlement Amounts have been finally determined under
this Section 5.4, the amounts due and owing will be reconciled with payments
already made by the BGS-FP Supplier. The Termination Payment shall be due to or
due from the Non-Defaulting Party as appropriate. If the Termination Payment has
been retained by the Affected Company or Companies as security for additional
amounts that may be determined to be due and owing by the BGS-FP Supplier, and
if, upon making a final determination of Settlement Amounts, the Termination
Payment, or any portion thereof, is to be made to the BGS-FP Supplier, the

 

43



--------------------------------------------------------------------------------

Affected Company or Companies will pay simple (not compounded) interest on the
retained portion of the Termination Payment to the BGS-FP Supplier. Simple
interest will be calculated at the lower of the Interest Index or six
(6) percent per annum.

5.4.c Notice of Termination Payment

As soon as practicable after calculation of a Termination Payment, notice shall
be given by the Non-Defaulting Party to the Defaulting Party of the amount of
the Termination Payment and whether the Termination Payment is due to or due
from the Non-Defaulting Party. The notice shall include a written statement
explaining in reasonable detail the calculation of such amount. Subject to the
Affected Company’s or Companies’ right to retain a commercially reasonable
portion of the Termination Payment as set forth in Section 5.4.b, the
Termination Payment shall be made by the Party that owes it within three
(3) Business Days after such notice is effective.

5.4.d Disputes with Respect to Termination Payment

If the Defaulting Party disputes the Non-Defaulting Party’s calculation of the
Termination Payment, in whole or in part, the Defaulting Party shall, within
three (3) Business Days of the effective date of notice of the Non-Defaulting
Party’s calculation of the Termination Payment, provide to the Non-Defaulting
Party a detailed written explanation of the basis for such dispute; provided,
however, that if the Termination Payment is due from the Defaulting Party, the
Defaulting Party shall first provide commercially reasonable financial
assurances to the Non-Defaulting Party in an amount equal to the Termination
Payment.

5.4.e Multiple BGS Supply Agreements

It is the intention of each of the Companies and the BGS-FP Supplier that, in
the event the BGS-FP Supplier is a party to other agreements with one or more of
the Companies for the provision of BGS Supply that existed prior to the
Effective Date or is entered into concurrent with or after the Effective Date,
the decision by the Non-Defaulting Party to terminate its obligations to the
Defaulting Party pursuant to Section 5.2 of this Agreement shall result in the
automatic termination of its obligations under all agreements between the
Affected Company or Companies and the BGS-FP Supplier for the provision of BGS
Supply. The Non-Defaulting Party will calculate a single Termination Payment
applicable to all such agreements as set forth herein. Each Party hereby agrees
that such other agreements are deemed amended by this Agreement for the purpose
of calculating a single Termination Payment as described herein.

 

44



--------------------------------------------------------------------------------

5.4.f Reliance on Netting

(i) The Parties are making credit, default, collateral and other decisions and
changes based upon and in reliance on the effectiveness of the default, early
termination, setoff and netting provisions of this Agreement and other BGS
Supply agreements, including and, in particular, the calculation of the Total
Exposure Amount for purposes of determining when and how much Margin collateral
must be posted. The Parties would not enter into this Agreement and change their
position with regard to netting to determine Total Exposure Amounts, Margin
collateral requirements and other matters except for their reliance on and with
the understanding that these netting terms will be effective.

(ii) Notwithstanding anything else in this Agreement or in any other agreement
between the Parties to the contrary, if for any reason these terms or any right
of offset or netting hereunder or under another BGS Supply agreement in favor of
the Non-Defaulting Party against a bankrupt Defaulting Party is delayed from
being exercised or is not enforceable in accordance with its terms because a
Party asserts or is concerned that the Safe Harbor Provisions of the Bankruptcy
Code do not apply to such rights of enforcement or for any other reason, the
Non-Defaulting Party may (a) exercise its rights to effect a setoff under
Section 553 of the Bankruptcy Code or other applicable provisions, equity and
law, and (b) withhold payments subject to a claim of offset under any
obligations due the Defaulting Party in respect of any transactions or
deliveries under this Agreement or any other BGS Supply agreement until such
setoff rights are exercised and effected.

5.5 Setoff of Payment Obligations of the Non-Defaulting Party

Any payment obligations of the Non-Defaulting Party to the Defaulting Party
pursuant to this Agreement or any other agreement(s) between one or more of the
Companies and the BGS-FP Supplier for the provision of BGS Supply, Energy or
Capacity shall be set off: (i) first, to satisfy any payment obligations of the
Defaulting Party to the Non-Defaulting Party pursuant to this Agreement or any
other agreement(s) between such Company(ies) and the BGS-FP Supplier for the
provision of BGS Supply, Energy or Capacity that are unsecured and not subject
to any Guaranty; (ii) second, to satisfy any payment obligations of the
Defaulting Party to the Non-Defaulting Party pursuant to this Agreement or any
other agreement(s) between

 

45



--------------------------------------------------------------------------------

such Company(ies) and the BGS-FP Supplier for the provision of BGS Supply,
Energy or Capacity that are unsecured, but which are subject to a Guaranty; and
(iii) third, to satisfy any remaining payment obligations of the Defaulting
Party to the Non-Defaulting Party pursuant to this Agreement or any other
agreement(s) between such Company(ies) and the BGS-FP Supplier for the provision
of BGS Supply, Energy or Capacity. Any setoff shall not be subject to the
automatic stay by virtue of Section 362(b)(6) of the Bankruptcy Code.

5.6 Preservation of Rights of the Non-Defaulting Party

The rights of the Non-Defaulting Party under this Agreement, including without
limitation Sections 5.4 and 5.5, shall be supplemental to, and not in lieu of,
any right of recoupment, lien, or set-off afforded by applicable law, and all
such rights are expressly preserved for the benefit of the Non-Defaulting Party.

5.7 Forward Contract Merchant and Master Netting Agreement Participant

The Parties acknowledge that the BGS-FP Supplier and each of the Companies are
Forward Contract Merchants and Master Netting Agreement Participants. By virtue
of Section 546(e) of the Bankruptcy Code, any Margin payments, settlement
payments or posting of Margin collateral are not avoidable and the Parties are
otherwise entitled to the benefits of the Safe Harbor Provisions of the
Bankruptcy Code with respect to such payments or collateral.

5.8 Integrated Transaction

To the extent that Section 365 of the Bankruptcy Code applies to this Agreement,
the Parties agree that all transactions with each of the Companies under this
Agreement and other agreements between each such Company and the BGS-FP Supplier
for the provision of BGS Supply constitute one integrated transaction that can
only be assumed or rejected in its entirety.

ARTICLE 6. CREDITWORTHINESS

6.1 Applicability

The BGS-FP Supplier agrees that it shall meet the creditworthiness standards of
this Article 6 at all times during the Term. Without limitation of the
foregoing, the BGS-FP Supplier shall, upon written request by one or more of the
Companies, affirmatively demonstrate its compliance with the creditworthiness
standards set forth hereunder. Such Company or

 

46



--------------------------------------------------------------------------------

Companies may establish less restrictive creditworthiness standards under this
Article 6 in a non-discriminatory manner and may subsequently restore such
credit requirements to a level not to exceed their original level in a
non-discriminatory manner as circumstances permit.

6.2 Creditworthiness Determination

The BGS-FP Supplier may submit and maintain a security deposit in lieu of
submitting to or being qualified under a creditworthiness evaluation. The BGS-FP
Supplier shall have the opportunity to petition the Companies to re-evaluate its
creditworthiness whenever an event occurs that the BGS-FP Supplier believes
would improve the determination made by the Companies of its creditworthiness.
The Companies’ credit re-evaluation must be completed as soon as possible but no
later than thirty (30) days after receiving a fully documented request. The
Companies must provide the rationale for their determination of the Credit Limit
and any resulting security requirement. The Companies must perform their credit
re-evaluation and associated security calculation in a non-discriminatory
manner. The BGS-FP Supplier shall provide unrestricted access to audited
financial statements of the BGS-FP Supplier or the Guarantor, as the case may
be, if such audited financial statements are not available on EDGAR at
http://www.sec.gov/edgar.shtml; provided, however, that if audited financial
statements are not available, the Companies may accept other types of financial
statements. In the event that the BGS-FP Supplier relies upon a Guarantor, the
creditworthiness determination provided for by this section shall apply to the
Guarantor.

6.3 MtM Exposure Amount Methodology

To calculate the daily exposure for the BGS-FP Supplier, the MtM Exposure Amount
methodology will be used. That methodology is described in Appendix D.

6.4 Credit Limit

The following criteria constitute the Companies’ creditworthiness requirements
for the BGS-FP Supplier to cover the Total Exposure Amount. In all instances,
the most current senior unsecured debt rating (or, if unavailable, issuer rating
from Moody’s or corporate issuer rating discounted one notch from S&P or Fitch)
will be used.

(i) The following requirements shall apply in the event the BGS-FP Supplier or
its Guarantor has been incorporated or otherwise formed under the laws of the
United States. If the BGS-FP Supplier cannot meet the following requirements, it
shall be required to post cash or a Letter of Credit for the Total Exposure
Amount.

 

47



--------------------------------------------------------------------------------

(a) If the BGS-FP Supplier chooses not to rely on a Guarantor to satisfy the
requirements of this Section 6.4(i), the requirements of this subsection
6.4(i)(a) shall apply. For the BGS-FP Supplier to be granted an unsecured line
of credit, the BGS-FP Supplier: (1) must be rated by at least two of the
following rating agencies: S&P, Moody’s or Fitch, and (2) must have a minimum
senior unsecured debt rating of at least “BBB-” from S&P, “Baa3” from Moody’s or
“BBB-” from Fitch. In the event that senior unsecured debt ratings are
unavailable for S&P and Fitch, the corporate issuer rating, discounted one
notch, will be used. In the event that senior unsecured debt ratings are
unavailable from Moody’s, the issuer rating will be used. The Companies will
only rely on senior unsecured debt ratings, or if unavailable, issuer or
corporate issuer ratings. If the BGS-FP Supplier does not have a senior
unsecured debt rating and does not have an issuer or corporate issuer rating
from a rating agency, it will be deemed by the Companies not to be rated by that
rating agency. If the BGS-FP Supplier is rated by only two rating agencies, and
the ratings are split, the lowest rating will be used. If the BGS-FP Supplier is
rated by three rating agencies, and the ratings are split, the lower of the two
highest ratings will be used; provided, however, that in the event that the two
highest ratings are common such common rating will be used (the process
described in this subsection 6.4(i)(a) referred to as the “Minimum Rating”). The
maximum level of the Credit Limit to cover the Total Exposure Amount will be
determined in accordance with Table A:

 

48



--------------------------------------------------------------------------------

Table A

 

Credit Rating of the BGS-FP Supplier or

the Guarantor

 

Credit Limit to be calculated as

the lesser of the % of TNW and Credit

Limit Cap below

S&P   Moody’s   Fitch   TNW %   Credit Limit Cap* A- and above   A3 and above  
A- and above   16% of TNW   $ 80,000,000 BBB+   Baa1   BBB+   10% of TNW   $
60,000,000 BBB   Baa2   BBB   8% of TNW   $ 40,000,000 BBB-   Baa3   BBB-  
6% of TNW   $ 20,000,000 Below BBB-   Below Baa3   Below BBB-   0% of TNW   $ 0

--------------------------------------------------------------------------------

* For BGS-FP Suppliers relying on a Guarantor, the Credit Limit is also capped
by the amount of the financial Guaranty.

The BGS-FP Supplier will be granted a single Credit Limit to be applied to all
BGS Supply agreements between the BGS-FP Supplier and the Companies. The BGS-FP
Supplier will be required to post cash or a Letter of Credit for the Margin due
each of the Companies as set forth in Section 6.6.

(b) If the BGS-FP Supplier chooses to rely upon a Guarantor to satisfy the
requirements of this Section 6.4(i), the requirements of this subsection
6.4(i)(b) shall apply. If the BGS-FP Supplier has a Guarantor, the Guarantor
(1) must be rated by at least two of the following rating agencies: S&P, Moody’s
or Fitch, and (2) must have a minimum senior unsecured debt rating equal to the
Minimum Rating. In the event that senior unsecured debt ratings are unavailable
from S&P and Fitch, the corporate issuer rating, discounted one notch, will be
used. In the event that senior unsecured debt ratings are unavailable from
Moody’s, the issuer rating will be used. The Companies will only rely on senior
unsecured debt ratings, or if unavailable, issuer or corporate issuer ratings.
If the Guarantor does not have a senior unsecured debt rating and does not have
an issuer or corporate issuer rating from a rating agency, it will be deemed by
the Companies not to be rated by that rating agency. If the Guarantor is rated
by only two rating agencies, and the ratings are split, the lowest rating will
be used. If the Guarantor is rated by three rating agencies, and the ratings are
split, the lower of the two highest ratings will be used; provided, however,
that in the event that the two highest ratings are common such

 

49



--------------------------------------------------------------------------------

common rating will be used. The maximum level of the Credit Limit to cover the
Total Exposure Amount that could be provided through the financial Guaranty will
be determined in accordance with Table A.

The BGS-FP Supplier will be granted a Credit Limit equal to the lesser of:
(i) the amount of the Guaranty provided to the Companies at the time this
Agreement is executed as such amount may be modified in any amended or
substitute Guaranty provided to the Companies during the Term or (ii) the Credit
Limit applicable to the Guarantor’s credit rating in accordance with Table A.
The BGS-FP Supplier, however, may not increase or substitute its Guaranty for
the purpose of increasing its applicable Credit Limit during the time period
after each of the Companies has made a Margin Call but before the BGS-FP
Supplier has posted the required Margin. Notwithstanding anything herein to
contrary, the BGS-FP Supplier may increase the limit of its Guaranty after
satisfying a Margin Call from each of the Companies and upon each of the
Companies’ receipt of an amended or substitute Guaranty increasing the limit of
the Guaranty, the BGS-FP Supplier may request a return of Margin in accordance
with Section 6.6(iii). The BGS-FP Supplier will be required to post cash or a
Letter of Credit for the Margin due each of the Companies as set forth in
Section 6.6.

(c) As an alternative to satisfying the requirements of subsections 6.4(i)(a) or
6.4(i)(b), the BGS-FP Supplier may post cash or a Letter of Credit for the
entire Total Exposure Amount.

(ii) The following standards shall apply in the event that either the BGS-FP
Supplier or its Guarantor has not been incorporated or otherwise formed under
the laws of the United States. If the BGS-FP Supplier cannot meet the following
requirements, the posting of cash or a Letter of Credit for the Total Exposure
Amount will be required at the time of or prior to the execution of this
Agreement.

(a) The BGS-FP Supplier shall supply such evidence of creditworthiness so as to
provide the Companies with comparable assurances of creditworthiness as is
applicable above for BGS-FP Suppliers that have been incorporated or otherwise
formed under the laws of the United States; provided, however, that each of the
Companies shall have sole and absolute discretion, without liability or recourse
to the BGS-FP Supplier, to evaluate the evidence of creditworthiness submitted
by the BGS-FP Supplier; or

 

50



--------------------------------------------------------------------------------

(b) The BGS-FP Supplier’s Guarantor shall supply such evidence of
creditworthiness so as to provide the Companies with comparable assurances of
creditworthiness as is applicable above for Guarantors of BGS-FP Suppliers that
have been incorporated or otherwise formed under the laws of the United States;
provided, however, that each of the Companies shall have sole and absolute
discretion, without liability or recourse to the Guarantor or the BGS-FP
Supplier, to evaluate the evidence of creditworthiness submitted by such
Guarantor.

(iii) If either the BGS-FP Supplier or its Guarantor has not been incorporated
or otherwise formed under the laws of the United States, then either the BGS-FP
Supplier or its Guarantor or both, as the case may be, in addition to all
documentation required elsewhere in this Section 6.4, shall supply the following
as a condition of being granted a Credit Limit.

(a) For the BGS-FP Supplier: (i) a legal opinion of independent counsel
qualified to practice in the foreign jurisdiction in which the BGS-FP Supplier
is incorporated or otherwise formed that this Agreement is, or upon the
completion of execution formalities will become, the binding obligation of the
BGS-FP Supplier in the jurisdiction in which it has been incorporated or
otherwise formed; (ii) the sworn certificate of the corporate secretary (or
similar officer) of the BGS-FP Supplier that the person executing the Agreement
on behalf of the BGS-FP Supplier has the authority to execute the Agreement and
that the governing board of the BGS-FP Supplier has approved the execution of
the Agreement; and (iii) the sworn certificate of the corporate secretary (or
similar officer) of the BGS-FP Supplier that the BGS-FP Supplier has been
authorized by its governing board to enter into agreements of the same type as
this Agreement. Each of the Companies shall have full discretion, without
liability or recourse to the BGS-FP Supplier, to evaluate the sufficiency of the
documents submitted by the BGS-FP Supplier.

(b) For the BGS-FP Supplier’s Guarantor: (i) a legal opinion of independent
counsel qualified to practice in the foreign jurisdiction in the which the
Guarantor is incorporated or otherwise formed that this Guaranty is, or upon the
completion of execution formalities will become, the binding obligation of the

 

51



--------------------------------------------------------------------------------

Guarantor in the jurisdiction in which it has been incorporated or otherwise
formed; (ii) the sworn certificate of the corporate secretary (or similar
officer) of such Guarantor that the person executing the Guaranty on behalf of
the Guarantor has the authority to execute the Guaranty and that the governing
board of such Guarantor has approved the execution of the Guaranty; and
(iii) the sworn certificate of the corporate secretary (or similar officer) of
such Guarantor that the Guarantor has been authorized by its governing board to
enter into agreements of the same type as this Guaranty. Each of the Companies
shall have sole and absolute discretion, without liability or recourse to the
Guarantor or the BGS-FP Supplier, to evaluate the sufficiency of the documents
submitted by such Guarantor.

6.5 Guaranty

A form of Guaranty is provided in Appendix F. The Guaranty, if relied upon by
the BGS-FP Supplier, must be in the form of Appendix F, or in a substantially
similar form approved by each of the Companies in advance of the Illinois
Auction in accordance with the process announced on the Illinois Auction
Website.

6.6 Posting Margin and Return of Surplus Margin

(i) If at any time during the Term, the Total Exposure Amount exceeds the BGS-FP
Supplier’s Credit Limit, then each of the Companies, on any Business Day, may
request that the BGS-FP Supplier provide Margin in the form of cash or a Letter
of Credit (a “Margin Call”). The Margin requirement will be rounded up to the
nearest $100,000.

(ii) If the BGS-FP Supplier receives written notice for Margin from each of the
Companies by 1:00 p.m. EPT on a Business Day, then the BGS-FP Supplier shall
post Margin the immediately following Business Day if posting cash, and the
second Business Day if posting a Letter of Credit; provided, however, that one
or more of the Companies may agree in writing to extend the period to provide
Margin. If the BGS-FP Supplier receives notice for Margin from one or more of
the Companies after 1:00 p.m. EPT on a Business Day, then the BGS-FP Supplier
must post Margin the second Business Day following the date of notice unless
each of the Companies agrees in writing to extend the period to provide Margin.
None of the Companies will unreasonably deny a request for a one (1) Business
Day extension of such period. In the event that the BGS-FP Supplier fails to
provide Margin when due, then an Event of Default under Article 5 will be deemed
to have occurred and each of the Companies will be entitled to the remedies set
forth in Article 5.

 

52



--------------------------------------------------------------------------------

(iii) Any cash or a Letter of Credit held by or for the benefit of one or more
of the Companies in excess of the required Margin (“Surplus Margin”), as
determined above, will be returned to the BGS-FP Supplier upon receipt of a
written request by the BGS-FP Supplier. If the BGS-FP Supplier posted cash and
notice is received by 1:00 p.m. EPT on a Business Day, the Surplus Margin will
be returned by the immediately following Business Day. If the BGS-FP Supplier
posted cash and notice is received by each of the Companies after 1:00 p.m. EPT
on a Business Day, the Surplus Margin shall be returned by the second Business
Day following the date of notice. If the BGS-FP Supplier posted a Letter of
Credit to secure its Margin requirement, the Surplus Margin shall be returned on
the next Business Day following the Business Day on which the BGS-FP Supplier’s
written request for its return is received by each of the Companies. Each of the
Companies may satisfy its obligation to return Surplus Margin included in a
Letter of Credit posted by the BGS-FP Supplier by signing and transmitting by
telecopy to the issuing bank a New Availability Certificate (as provided for in
Annex 3 to the Letter of Credit) for the new Margin amount. In the event that
one or more of the Companies fails to satisfy its obligation to return the
Surplus Margin when due in accordance with this Article, then an Event of
Default under Article 5 will be deemed to have occurred and the BGS-FP Supplier
will be entitled to the remedies set forth in Article 5 unless the BGS-FP
Supplier agrees in writing to extend such period for returning the Surplus
Margin. The BGS-FP Supplier will not unreasonably deny a request for a
one-business day extension of the period for returning the Surplus Margin.

6.7 Grant of Security Interest/Remedies

To secure its obligations under this Agreement and to the extent that the BGS-FP
Supplier delivered Margin or collateral hereunder, the BGS-FP Supplier hereby
grants to each of the Companies a present and continuing security interest in,
and lien on (and right of setoff against), and assignment of, all cash
collateral and cash equivalent collateral and any and all proceeds resulting
therefrom or the liquidation thereof, whether now or hereafter held by, on
behalf of, or for the benefit of, each of the Companies, and in all amounts owed
to the BGS-FP Supplier by each of the Companies under or in connection with any
BGS Supply agreement. The BGS-FP Supplier agrees to take such action as
reasonably required to perfect in favor of each of the Companies a first
priority security interest in, and lien on (and right of setoff against), such
collateral and any and all proceeds resulting therefrom or from the liquidation
thereof.

 

53



--------------------------------------------------------------------------------

Upon or any time after the occurrence of an Event of Default caused by the
BGS-FP Supplier, each of the Companies affected by such default may do any one
or more of the following: (i) exercise any of the rights and remedies of such
Company with respect to all collateral, including any such rights and remedies
under law then in effect; (ii) exercise its rights of setoff against any and all
property of the BGS-FP Supplier held by or for the benefit of such Company
whether held in connection with this Agreement or any other agreement(s) between
such Company and the BGS-FP Supplier for the provision of BGS Supply; (iii) draw
on any outstanding letter of credit issued for the benefit of such Company; and
(iv) liquidate all security held by or for the benefit of such Company free from
any claim or right of any nature whatsoever of the BGS-FP Supplier, including
any equity or right of purchase or redemption by the BGS-FP Supplier. The
Company or Companies affected by such default shall apply the proceeds of the
collateral realized upon the exercise of such rights or remedies to reduce the
BGS-FP Supplier’s obligation under this Agreement or any other agreement(s)
between such Company and the BGS-FP Supplier for the provision of BGS Supply
(the BGS-FP Supplier remaining liable for any amounts owing to the Company after
such application), subject to the Company’s obligation to return any surplus
proceeds remaining after such obligations are satisfied in full.

All notices, demands or requests regarding credit requirements and credit
related security or deposit transfers shall be in writing and shall be
personally delivered or sent by overnight express mail, courier service or
facsimile transmission (with the original transmitted by any of the other
aforementioned delivery methods) addressed as follows:

If to the BGS-FP Supplier: Notification information for each BGS-FP Supplier is
set forth on Appendix A hereto.

If to one or more of the Companies, to:

Craig D. Nelson

Vice President, Strategic Initiatives

Ameren Services Company

1901 Chouteau Avenue, MC 1450

St. Louis, MO 63103

(314) 554-6433 (phone)

(314) 206-0210 (fax)

 

54



--------------------------------------------------------------------------------

With copies to:

David Hennen

Associate General Counsel

Ameren Services Company

1901 Chouteau Avenue, MC 1310

St. Louis, MO 63103

(314) 554-4673 (phone)

(314) 554-4014 (fax)

and

Credit Risk Management Department

Attention: Power Procurement Auction, Illinois Utilities

Ameren Services Company

1901 Chouteau Avenue, MC 960

St. Louis, MO 63103

(314) 613-9139 (phone)

(314) 613-9006 (fax)

or to such other person at such other address as a Party shall designate by like
notice to the other Party. Notice received after the close of the Business Day
shall be deemed received on the next Business Day; provided, however, that
notice by facsimile transmission shall be deemed to have been received by the
recipient if the recipient confirms receipt telephonically or in writing.

6.8 Security Instruments

6.8.a Provision of Security Instrument

At the BGS-FP Supplier’s choice, the following are deemed to be acceptable
methods for posting security (each, a “Security Instrument”), if required:

(i) Cash; or

(ii) An irrevocable transferable standby letter of credit acceptable to each of
the Companies issued by a bank or other financial institution with a minimum “A”
senior unsecured debt rating from S&P or A2 from Moody’s (or, if unavailable, an
issuer rating from Moody’s or a corporate issuer rating discounted one notch
from S&P) (a “Letter of Credit”). (A standard format for the Letter of Credit is
provided in Appendix E. Each of the Companies is willing to consider alternative
forms of the Letter of Credit if they have been approved by each of the
Companies in advance of the Illinois Auction in accordance with the process
announced on the Illinois Auction Website.) The Letter of Credit shall state
that it shall renew automatically for successive one-year or shorter periods
unless one or more of the Companies receives written

 

55



--------------------------------------------------------------------------------

notice from the issuing financial institution at least ninety (90) days, but not
more than one hundred twenty (120) days, prior to the expiration date stated in
the Letter of Credit that the issuing financial institution elects not to extend
the Letter of Credit. If one or more of the Companies receives notice from the
issuing financial institution that the Letter of Credit will not be extended,
the BGS-FP Supplier will be required to provide a substitute Letter of Credit
from an alternative bank satisfying the minimum requirements. The receipt of the
substitute Letter of Credit must be effective as of the expiration date and
delivered to each of the Companies at least thirty (30) days before the
expiration date of the original Letter of Credit. If the BGS-FP Supplier fails
to supply a substitute Letter of Credit as required herein, then each of the
Companies will have the right to draw on the existing Letter of Credit and to
hold the amount as Margin.

If the credit rating of a bank or other financial institution from which the
BGS-FP Supplier has obtained a Letter of Credit falls below levels specified in
this Article 6, the BGS-FP Supplier shall have two (2) Business Days following
written notice by each of the Companies to obtain a suitable Letter of Credit
from another bank or other financial institution that meets those standards
unless such period is extended in writing by each of the Companies.

6.8.b BGS-FP Supplier Rights if one or more of the Companies is Rated Below
Minimum Rating

If at any time during the Term, the applicable credit rating of one or more of
the Companies is downgraded below the Minimum Rating, at the request of the
BGS-FP Supplier, such Company or Companies will transfer within two (2) Business
Days all cash collateral being held by it or them pursuant to this Agreement to
a Qualified Institution. The Qualified Institution will hold the collateral in
an interest-bearing account pending release of the funds pursuant to the terms
of this Agreement with the title of such account indicating that the property
contained therein is being held as collateral for the ownership of the posting
Party, subject to the security interest of the other Party. Interest will be
allocated pro rata to the BGS-FP Supplier. The BGS-FP Supplier will be entitled
to the rights described in this Section 6.8.b only so long as the applicable
rating for such Company or Companies is below the Minimum Rating.

 

56



--------------------------------------------------------------------------------

6.9 Maintenance of Creditworthiness

6.9.a Reporting of Changes

The BGS-FP Supplier shall promptly notify each of the Companies of any change in
its credit rating or the credit rating of its Guarantor, shall promptly notify
each of the Companies if the BGS-FP Supplier or its Guarantor is placed on a
credit watch with negative implications by any rating agency, and shall also
notify each of the Companies of any materially adverse change in its financial
condition or in the financial condition of its Guarantor. The BGS-FP Supplier or
Guarantor shall also furnish evidence of an acceptable credit rating or
financial condition upon the request of one or more of the Companies. Each of
the Companies shall promptly notify the BGS-FP Supplier in the event that the
applicable rating of any Company is downgraded below the Minimum Rating.

6.9.b Change in Credit Standing

The Companies will re-evaluate the creditworthiness of the BGS-FP Supplier
whenever they become aware, through the provision of notice by the BGS-FP
Supplier or otherwise, of a downgrade in the BGS-FP Supplier’s or Guarantor’s
credit rating. If the lowest credit rating (whether issuer rating, corporate
issuer rating or senior unsecured debt rating) used to determine the BGS-FP
Supplier’s Credit Limit is downgraded, the Companies will immediately reassess
the amount of the Credit Limit to be granted the BGS-FP Supplier pursuant to
Section 6.4, as well as the adequacy of the Margin and the collateral being
provided by the BGS-FP Supplier pursuant to Sections 6.6 and 6.8. If necessary,
one or more of the Companies will request and the BGS-FP Supplier shall provide
an additional Security Instrument to such Companies (or increase the value of
the existing Security Instrument) in accordance with Sections 6.6 and 6.8.

6.10 Calling on Security

One or more of the Companies may call upon the Security Instrument posted by the
BGS-FP Supplier if the BGS-FP Supplier fails to pay amounts due to such Company
or Companies pursuant to this Agreement or any other agreement(s) between such
Company or Companies and the BGS-FP Supplier for the provision of BGS Supply
after all of the following events occur:

(i) Written Notice of Default is provided to the BGS-FP Supplier; and

 

57



--------------------------------------------------------------------------------

(ii) Any applicable cure period ends.

The foregoing notwithstanding, the Security Instrument posted by the BGS-FP
Supplier shall become due automatically, and may be called upon by one or more
of the Companies, without prior notice or right of cure in the case of any Event
of Default arising under Section 5.1 (i), (ii), (iii), (iv), (v), (vi), (vii),
(viii) or (ix).

6.11 Interest on Cash Held by Companies

Each of the Companies will pay simple interest (not compounded) calculated at
the lower of the Interest Index or six (6) percent per annum on all cash posted
by the BGS-FP Supplier and directly held by or on behalf of each of the
Companies pursuant to this Agreement. Each Billing Period, each of the Companies
will prepare a statement of interest amounts due to the BGS-FP Supplier. The
statement will be sent to the BGS-FP Supplier within three (3) Business Days
after the end of the Billing Period via overnight mail, facsimile or other
expeditious means. Each of the Companies shall make interest payments on the
first Business Day after the fifth (5th) day of each Billing Period.

6.12 Confidentiality

Information supplied by the BGS-FP Supplier in connection with the
creditworthiness process shall be deemed confidential and not subject to public
disclosure, unless Applicable Legal Authorities require disclosure of the
information. If information must be disclosed, then the confidentiality of the
information shall be maintained consistent with the Applicable Legal Authority’s
rules and regulations pertaining to confidentiality. The BGS-FP Supplier will be
given prompt notice of any request by a third party to obtain confidential
information related to the BGS-FP Supplier’s creditworthiness.

6.13 No Endorsement of BGS-FP Supplier

The Companies’ determination that the BGS-FP Supplier is creditworthy pursuant
to the process set forth above, shall not be deemed to constitute an express or
implied warranty or guarantee of any kind with respect to the financial or
operational qualifications of the BGS-FP Supplier. Each of the Companies will
treat all BGS-FP Suppliers in a non-discriminatory manner and shall provide no
preference to any BGS-FP Supplier.

 

58



--------------------------------------------------------------------------------

6.14 Multiple BGS Supply Agreements

It is the intent of each of the Companies and the BGS-FP Supplier that, in the
event the BGS-FP Supplier is a party to other agreements with a Company for the
provision of BGS Supply, the Companies will calculate one (1) Margin applicable
to all such agreements using the methodology set forth herein. The BGS-FP
Supplier will have a single line of credit applicable to all BGS Supply
agreements, and the Margin that is calculated is the Total Exposure Amount under
all such contracts less the single line of credit.

ARTICLE 7. PROCEDURES FOR ENERGY SCHEDULING, CAPACITY

RESOURCE SUBMISSION, TRANSMISSION PROCUREMENT AND ARR/FTR ALLOCATION

7.1 Generally

The Parties must adhere to any applicable operational requirements of the MISO
necessary to protect the integrity of the MISO Transmission System and the
transmission systems of interconnected control areas, and must satisfy any and
all criteria of the MISO, SERC and NERC, when applicable. The BGS-FP Supplier
also must adhere to any applicable operational requirements of each of the
Companies necessary to protect the integrity of each of the Companies’ local
distribution systems.

The BGS-FP Peak Load Share will be determined by each of the Companies based on
the zonal peak load contributions utilized in the MISO determination of the
zonal obligations for Capacity, adjusted for contributions associated with
Customers served by Retail Electric Suppliers, BGS-LFP Customers, BGS-LRTP
Customers and Wholesale Customers.

7.2 Load Obligations

Each of the Companies and the BGS-FP Supplier acknowledge that the BGS-FP
Customers are within the respective Companies’ metered boundaries and that the
BGS-FP Load must be divided into MISO obligations specific to the BGS-FP
Supplier based on the BGS-FP Supplier Responsibility Share.

 

59



--------------------------------------------------------------------------------

7.3 Data Transmission

7.3.a Energy

The procedures for transmitting load obligation data for the BGS-FP Supplier’s
hourly Energy obligations shall be as set forth by the MISO.

7.3.b Resource Adequacy

The procedures for transmitting load obligation data for the BGS-FP Supplier’s
Resource Adequacy Requirements shall be as set forth by the MISO.

7.3.c Capacity

The procedures for transmitting the BGS-FP Supplier Responsibility Share data to
be used by the MISO to determine the BGS-FP Supplier’s Capacity obligations
shall be as set forth by the MISO.

7.3.d ARRs/FTRs

The procedures for transmitting the data regarding the allocation of ARRs/FTRs
to the BGS-FP Suppliers shall be as set forth by the MISO.

7.4 Energy Scheduling

The BGS-FP Supplier shall schedule Energy resources to meet its obligations with
the MISO as provided for in the MISO Agreements. The Energy obligations for the
BGS-FP Supplier will be determined based on the BGS-FP Supplier Responsibility
Share. The total preliminary BGS-FP Energy obligation will be equal to the
difference between the preliminary total Energy obligations for each of the
Companies’ Service Territories reduced by the sum of (i) the preliminary
wholesale load, (ii) the preliminary total Energy obligations of the Retail
Electric Suppliers active in the Service Territories, and (iii) the preliminary
total Energy obligations of the suppliers serving BGS-LFP Load and BGS-LRTP Load
in the Service Territories.

7.5 ARR/FTR Allocation and Nomination

The process for allocating and nominating ARRs/FTRs is set forth in
Section 2.1.b(vi).

 

60



--------------------------------------------------------------------------------

ARTICLE 8. THE ENERGY SETTLEMENT/RECONCILIATION PROCESS

8.1 Energy Settlement by MISO

MISO will conduct the settlement process to reflect the BGS-FP Supplier’s actual
Energy obligations in a supply/usage reconciliation process. The Energy
obligations for the BGS-FP Supplier will be determined based on the BGS-FP
Supplier Responsibility Share. The reconciled total BGS-FP Energy obligation
will be equal to the difference between the reconciled total Energy obligations
for the Service Territories reduced by the sum of (i) the wholesale load,
(ii) the reconciled total Energy obligations of the Retail Electric Suppliers
active in the Service Territories, and (iii) the reconciled total Energy
obligations of the suppliers serving BGS-LFP Load and BGS-LRTP Load in the
Service Territories. Any adjustments for billing and metering errors reported
subsequent to the calculation of FPEA will be proportionally allocated by each
of the Companies to the BGS-FP Suppliers.

8.2 Energy Settlement by the Companies

In the event that actual BGS-FP Customer consumption data is not available until
after the MISO deadline for conducting the final settlement, each of the
Companies will conduct the settlement process with the BGS-FP Supplier. Should
the MISO impose penalties against a Company as a result of the BGS-FP Supplier’s
transactions and/or failure to meet the MISO requirements, such penalties shall
be passed through by each of the Companies to the BGS-FP Supplier as part of
this settlement process. In addition, all other charges from MISO that are
related to the provision of Capacity, Energy and Ancillary Services, including
any billing adjustments, will be allocated to the BGS-FP Supplier in accordance
with Appendix C.

ARTICLE 9. BILLING AND PAYMENT

9.1 Billing Period

Except as provided in this Section 9.1, a Billing Period shall be each calendar
month during the Delivery Period. If at any time during the Delivery Period, the
applicable rating of any Company is below the Minimum Rating, as determined in
accordance with Section 6.4, (i) the Billing Period applicable to that Company
shall be shortened to be each calendar half-month during the Delivery Period;
(ii) a Statement will be prepared and sent to the BGS-FP Supplier

 

61



--------------------------------------------------------------------------------

promptly at each half-month; and (iii) payment will be made on the first
Business Day after the ninth (9th) day after the end of each half-month period.
Alternatively, each of the Companies whose applicable rating has fallen below
the Minimum Rating and the BGS-FP Supplier may agree upon a schedule. The
shortened Billing Period applicable to such Company or Companies shall be in
effect only for so long as the applicable rating for that Company or Companies
is below the Minimum Rating.

9.2 Payment Obligations

Each of the Companies shall pay all amounts due to the BGS-FP Supplier
hereunder, and the BGS-FP Supplier shall pay all amounts due to each of the
Companies hereunder, in accordance with the following provisions:

(i) Each Billing Period, each of the Companies will prepare a Statement of
amounts due to either the BGS-FP Supplier or to each of the Companies.

(ii) The Statement shall include line items applicable to the Billing Period in
question for, inter alia: (a) the quantity of Energy of BGS-FP Supply provided
during the Billing Period, (b) the BGS-FP Supply Charge, (c) the Ancillary
Services Costs, and (d) the MISO Invoice Reimbursement Amounts.

(a) The Statement shall also include: (i) a line item for the Intermediate
Energy Adjustment Amount for any prior Billing Period for which all IPEA data
has become available since the issuance of the prior Statement and (ii) a line
item for the Final Energy Adjustment Amount for any prior Billing Period for
which all FPEA data has become available since the issuance of the prior
Statement.

(b) A negative Intermediate Energy Adjustment Amount or Final Energy Adjustment
Amount shall serve as an offset against charges to be paid by each of the
Companies to the BGS-FP Supplier.

(c) The Ancillary Services Costs and the MISO Invoice Reimbursement Amounts
shall serve as offsets against charges to be paid by each of the Companies to
the BGS-FP Supplier.

 

62



--------------------------------------------------------------------------------

(d) The first Statement shall also include a line item for the entire amount of
the Supplier Fee, which shall serve as an offset against charges to be paid by
each of the Companies to the BGS-FP Supplier.

(iii) The Statement will be sent to BGS-FP Supplier within eight (8) Business
Days after the end of the Billing Period via overnight mail or other expeditious
means.

(iv) If the Statement shows a net amount owed by one or more of the Companies to
the BGS-FP Supplier, the appropriate Company or Companies shall pay such amount,
unless disputed, by the first Business Day after the 19th day succeeding the
Billing Period. If the Statement shows a net amount owed by the BGS-FP Supplier
to one or more of the Companies, the BGS-FP Supplier shall pay such amount,
unless disputed, by the first Business Day after the 19th day succeeding the
Billing Period.

(v) Payments shall be subject to adjustment for any arithmetic errors,
computation errors, meter reading or usage estimation errors, or other errors,
provided that the Party asserting the error provides notice to the other Party
within one (1) year of the Termination Date.

(vi) All payments of funds shall be made by electronic transfer to a bank
designated by the recipient of such funds.

(vii) If payment is made by a Party after the due date shown on the Statement, a
late fee will be added to the unpaid balance until the entire Statement is paid.
This late fee will be calculated at the prime rate commercial borrowers are
charged by J.P. Morgan Chase or its successor.

9.3 Billing Disputes

(i) If a good faith dispute arises between one or more of the Companies and the
BGS-FP Supplier regarding a Statement, the disputing Party shall pay only the
undisputed portion of the Statement, if any, and shall present the dispute in
writing to the non-disputing Party within five (5) Business Days from the due
date of the Statement in question and submit supporting documentation to the
non-disputing Party within thirty (30) calendar days from the due date of the
Statement in question. Billing disputes shall be addressed promptly, and in
accordance with the dispute resolution procedures set forth in Article 11. Upon
resolution of a billing dispute, any payments made to a Party will include
simple (not compounded) interest on the payment at the Interest Index payable
from the original due date.

 

63



--------------------------------------------------------------------------------

(ii) Except as provided in Section 9.2(v) for correction of errors, a Party may
dispute a Statement in good faith at any time within one (1) year after the date
the Statement in dispute is issued, even if such Party has already paid amounts
shown on such Statement in full. Except as provided in Section 9.2(v), a
Statement shall become final, and not subject to dispute, on the date one
(1) year from the date such Statement is issued unless, within that year, a
Party: (a) presents the dispute in writing to the non-disputing Party
accompanied by a brief explanation of the source of the dispute; and (b) submits
documentation supporting the dispute to the non-disputing Party within thirty
(30) calendar days thereafter.

9.4 Billing for BGS-FP Supplier’s Obligations to Other Parties

None of the Companies shall have any responsibility for billing between: the
BGS-FP Supplier and the MISO; the BGS-FP Supplier and any Energy or Capacity
source; or the BGS-FP Supplier and any other third party.

ARTICLE 10. SYSTEM OPERATION

10.1 Disconnection and Curtailment by the Companies

Each of the Companies shall have the right, without incurring any liability to
the BGS-FP Supplier, to disconnect (or otherwise curtail, interrupt or reduce
deliveries from) the BGS-FP Supplier or to disconnect (or otherwise curtail,
interrupt or reduce deliveries to) any Customer whenever the appropriate Company
(or Companies) determines in the exercise of its (or their) good faith
discretion, or when a Company is directed by the MISO, that such a
disconnection, curtailment, interruption or reduction is necessary to facilitate
construction, installation, maintenance, repair, replacement or inspection of
any of a Company’s facilities; or due to any other reason affecting the safe and
reliable operation of a Company’s or a Customer’s facilities, including
Emergencies, forced outages or potential overloading of a Company’s transmission
and/or distribution circuits, potential damage to any Customer’s facilities or
any risk of injury to persons; provided, however, that nothing in this
Section 10.1 shall modify or otherwise alter the rights and obligations provided
under any existing FERC approved agreement between one or more of the Companies
and the BGS-FP Supplier governing the provision of interconnection services.
Each of the Companies shall have the right to implement the MISO load response
programs and emergency energy programs.

 

64



--------------------------------------------------------------------------------

10.2 Inadvertent Loss of Service to BGS-FP Customers

The Parties agree and acknowledge that service to BGS-FP Customers may be
inadvertently lost due to storms, weather, accidents, breakage of equipment or
other events beyond the reasonable control of any of the Companies affecting the
transmission and distribution of one or more of the Companies. Neither Party
will have any liability to the other Party for the occurrence of such events
except for each of the Companies’ obligation to pursue steps for the resumption
of the disrupted service as set forth in Section 10.3. In no event will an
inadvertent loss of service affect a Party’s obligation to make any payments
then due or becoming due with respect to performance rendered prior to such
inadvertent loss of service.

10.3 Good Faith Efforts

Each of the Companies shall use good faith efforts to: (i) minimize any
curtailment, interruption or reduction to the extent practicable under the
circumstances; (ii) provide the BGS-FP Supplier with prior notification of any
curtailment, interruption or reduction, to the extent practicable; and
(iii) resume service as promptly as practicable.

10.4 MISO Requirements

Each Party acknowledges and agrees that it will be bound by all MISO operating
instructions, policies and procedures as are currently set forth in the MISO
Operating Manual, which are available through the Internet on the MISO Home Page
(http://www.midwestiso.org), as may be revised from time to time, which are
needed to maintain the integrity of the MISO system. Each Party acknowledges and
agrees that it will cooperate with the other Parties so that such other Parties
will be in compliance with all MISO Emergency Operations Procedures, which
include, but are not limited to, those procedures pertaining to minimum and
maximum generation Emergencies, and measures requiring involuntary Customer
participation, such as supply voltage reduction or full interruption of Customer
load by either manual or automatic means.

 

65



--------------------------------------------------------------------------------

10.5 Compliance with Governmental Directives

Each Party also acknowledges and agrees that the other Party may need to act in
response to governmental or civil authority directives which may affect BGS-FP
Customer load. Each Party agrees to cooperate with the other Parties in order to
comply with said directives.

ARTICLE 11. DISPUTE RESOLUTION

11.1 Informal Resolution of Disputes

Each of the Companies and the BGS-FP Supplier shall use good faith and
reasonable commercial efforts to informally resolve all disputes arising out of
the implementation of this Agreement within no more than thirty (30) days. The
BGS-FP Supplier’s point of contact for all information, operations, and
questions shall be the Companies’ Power Supply Acquisition Unit, or its
successor organization, and the Illinois Auction Website. Any dispute between
any of the Companies and the BGS-FP Supplier under this Agreement shall be
referred to a designated senior representative of each of the Parties, who shall
attempt to timely resolve the dispute. If such representatives can resolve the
dispute, such resolution shall be reported in writing to and shall be binding
upon the Parties. If such representatives cannot resolve the dispute within a
period not to exceed thirty (30) days, as specified above, or a Party fails to
appoint a representative within ten (10) days of written notice of the existence
of a dispute, either Party may proceed as permitted by Section 11.2 of this
Agreement.

11.2 Recourse to Agencies or Courts of Competent Jurisdiction

Nothing in this Agreement shall restrict the rights of either Party to file a
complaint with the FERC under relevant provisions of the Federal Power Act
(“FPA”), with the ICC under relevant provisions of the Applicable Legal
Authorities, with an Illinois state court of competent jurisdiction, or with a
federal court of competent jurisdiction situated in the State of Illinois. The
Parties’ agreement hereunder is without prejudice to any Parties’ right to
contest the subject matter jurisdiction of the agency or court to which a
complaint is brought.

As this is a wholesale power transaction subject to FERC jurisdiction, absent
the agreement of each of the Companies and the BGS-FP Supplier to a proposed
change to this Agreement, the Parties agree that the standard of review for any
change to this Agreement, whether proposed by a Party, a non-party, the ICC or
FERC acting sua sponte, will be the

 

66



--------------------------------------------------------------------------------

“public interest” standard of review set forth in United Gas Pipe Line Co. v.
Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v.
Sierra Pacific Power Co., 350 U.S. 348 (1956).

If a Party determines to file a lawsuit related to this Agreement in a court,
such lawsuit may only be filed in an Illinois state court of competent
jurisdiction or a federal court of competent jurisdiction situated in Illinois.

ARTICLE 12. REGULATORY AUTHORIZATIONS AND JURISDICTION

12.1 Compliance with Applicable Legal Authorities

Each of the Companies and the BGS-FP Supplier are subject to, and shall comply
with, all existing or future applicable federal, state and local laws, all
existing or future duly promulgated orders or other duly-authorized actions of
the MISO or of Applicable Legal Authorities that relate to or affect performance
under this Agreement. Compliance by the Company with any Renewable Energy
Portfolio Standards enacted, approved, required or ordered by the Applicable
Legal Authorities shall not be deemed a breach or violation of this Agreement or
an Event of Default under Section 5.1.

12.2 FERC Jurisdictional Matters

The inclusion herein of descriptions of procedures or processes utilized by the
MISO or otherwise subject to the jurisdiction of FERC is intended solely for
informational purposes. If anything stated herein is found by the FERC to
conflict with or be inconsistent with any provision of the FPA, or any rule,
regulation, order or determination of the FERC under the FPA, or if any existing
procedures or processes utilized by the MISO are duly modified, the applicable
FERC rule, regulation, order, determination or modification shall control. To
the extent required under any provision of the FPA, or any rule, regulation,
order or determination of the FERC under the FPA, each of the Companies and/or
BGS-FP Supplier if applicable, shall use reasonable commercial efforts to
secure, from time to time, all appropriate orders, approvals and determinations
from the FERC necessary to support this Agreement.

 

67



--------------------------------------------------------------------------------

ARTICLE 13. LIMITATION OF LIABILITY

13.1 Limitations on Liability

Except to the extent expressly set forth in this Agreement, the BGS-FP Supplier
shall be liable to each of the Companies, and vice versa, for direct damages
incurred as a result of such Party’s failure to comply with this Agreement and
no Party shall have any liability to the other Party for consequential,
indirect, special or punitive damages, including lost profits or lost revenues,
arising out of such Party’s failure to comply with its obligations under this
Agreement. Notwithstanding anything to the contrary in this Agreement, this
Agreement does not impose on the BGS-FP Supplier any obligation towards or
liability to any Other BGS Supplier.

13.2 Risk of Loss and Changes in Market Rules and Conditions

Until the BGS-FP Supply is delivered to each of the Companies at the Delivery
Points, the BGS-FP Supplier shall bear all risk of loss associated with the
procurement and delivery of BGS-FP Supply. Title to and risk of loss related to
BGS-FP Supply shall transfer from the BGS-FP Supplier to each of the Companies
at the Delivery Points. The BGS-FP Supplier warrants that it will deliver to
each of the Companies BGS-FP Supply free and clear of all liens, security
interests, claims and encumbrances or any interest therein or thereto by any
person arising prior to the Delivery Points.

Each of the Companies will bear the risk of any changes in the charges and
requirements associated with delivery service and NITS. The BGS-FP Supplier will
bear the risk of all other changes in market rules or conditions, whatever the
cause or source of those changes, that result in the imposition of new,
additional or increased charges, services or products being required in order to
effect the delivery of BGS-FP Supply to the Delivery Points. Subject to the
provisions of Section 15.13, should any such charges, services, responsibilities
or products be imposed on or allocated to one or more of the Companies by any
Applicable Legal Authority, the appropriate Company or Companies shall allocate
or assign such charges, services, responsibilities or products to the BGS-FP
Supplier, and the BGS-FP Supplier agrees to accept such allocation or
assignment.

 

68



--------------------------------------------------------------------------------

ARTICLE 14. INDEMNIFICATION

14.1 Indemnification

(i) Should one or more of the Companies become the defendant in, or obligor for,
any third party’s claims and/or liabilities for losses, penalties, expenses,
damage to property, injury to or death of any person including a Party’s
employees or any third parties, including, without limitation, damages as
provided in Section 16-125 of the Illinois Public Utilities Act and implementing
rules, that were caused by or occur as a result of an act or omission of the
BGS-FP Supplier with respect to performance of an obligation arising under this
Agreement, or for which the BGS-FP Supplier has otherwise assumed liability
under the terms of this Agreement, the BGS-FP Supplier shall defend (at each of
the Companies’ option), indemnify and hold harmless each of the Companies, their
shareholders, board members, directors, officers and employees and agents, from
and against any and all such third party claims and/or liabilities, except to
the extent that a court of competent jurisdiction determines that the losses,
penalties, expenses or damages were caused wholly or in part by the gross
negligence or willful misconduct of a Company. Each of the Companies may, at its
own expense, retain counsel and participate in the defense of any such suit or
action.

(ii) Should the BGS-FP Supplier become the defendant in, or obligor for, any
third party’s claims and/or liabilities for losses, penalties, expenses, damage
to property, injury to or death of any person including a Party’s employees or
any third parties, that were caused by or occur in connection with an act or
omission of a Company with respect to an obligation arising under this
Agreement, or for which a Company has otherwise assumed liability under the
terms of this Agreement, such Company shall defend (at the option of the BGS-FP
Supplier), indemnify and hold harmless the BGS-FP Supplier, its shareholders,
board members, directors, officers and employees and agents, from and against
any and all such third party claims and/or liabilities, except to the extent
that a court of competent jurisdiction determines that the losses, penalties,
expenses or damages were caused wholly or in part by the gross negligence or
willful misconduct of the BGS-FP Supplier. The BGS-FP Supplier may, at its own
expense, retain counsel and participate in the defense of any such suit or
action.

14.2 Survives Agreement

The obligation of a Party to defend, indemnify, and hold harmless another Party
under this Article shall survive termination of this Agreement.

 

69



--------------------------------------------------------------------------------

ARTICLE 15. MISCELLANEOUS PROVISIONS

15.1 Notices

Unless otherwise stated herein, all notices, demands or requests required or
permitted under this Agreement shall be in writing and shall be personally
delivered or sent by overnight express mail, courier service or facsimile
transmission (with the original transmitted by any of the other aforementioned
delivery methods) addressed as follows:

If to the BGS-FP Supplier: Notification information for the BGS-FP Supplier is
set forth on Appendix A hereto.

If to the Companies, to:

Craig D. Nelson

Vice President, Strategic Initiatives

Ameren Services Company

1901 Chouteau Avenue, MC 1450

St. Louis, MO 63103

(314) 554-6433 (phone)

(314) 206-0210 (fax)

With a copy to:

David Hennen

Associate General Counsel

Ameren Services Company

1901 Chouteau Avenue, MC 1310

St. Louis, MO 63103

(314) 554-4673 (phone)

(314) 554-4014 (fax)

or to such other person at such other address as a Party shall designate by like
notice to the other Party. Notice shall be effective when received. Notice
received after the close of the Business Day shall be deemed received on the
next Business Day; provided, that notice by facsimile transmission shall be
deemed to have been received by the recipient if the recipient confirms receipt
telephonically or in writing.

15.2 No Prejudice of Rights

The failure of a Party to insist on any one or more instances upon strict
performance of any provisions of this Agreement, or to take advantage of any of
its rights hereunder, shall not be construed as a waiver of any such provisions
or the relinquishment of any such right or any

 

70



--------------------------------------------------------------------------------

other right hereunder, which shall remain in full force and effect. No term or
condition of this Agreement shall be deemed to have been waived and no breach
excused unless such waiver or consent to excuse is in writing and signed by the
Party claimed to have waived or consented to excuse.

15.3 Assignment

Parties shall not assign any of their rights or obligations under this Agreement
without obtaining (a) any necessary regulatory approval(s) and (b) the prior
written consent of the non-assigning Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that each of the Companies
agrees that it shall grant its consent to a proposed assignment by the BGS-FP
Supplier if the proposed assignee meets all of the Companies’ creditworthiness
requirements then in effect under Article 6. No assignment of this Agreement
shall relieve the assigning Party of any of its obligations under this Agreement
until such obligations have been assumed by the assignee and all necessary
consents have been obtained. Any assignment in violation of this Section 15.3
shall be void; provided, however, a Company may assign any or all of its rights
and obligations under this Agreement with prior written notice to the BGS-FP
Supplier but without the BGS-FP Supplier’s consent, to any entity succeeding to
all or substantially all of the assets of such Company, if such assignee agrees,
in writing, to be bound by all of the terms and conditions and all necessary
regulatory approvals are obtained. The BGS-FP Supplier may, with prior written
notice to each of the Companies but without obtaining the approval of each of
the Companies, assign the accounts, revenues or proceeds under this Agreement to
a third party. Each of the Companies agrees that, following receipt of such
notice of the assignment of accounts, revenues or proceeds and such other
documentation that each of the Companies may reasonably request, each of the
Companies will pay amounts becoming due to the BGS-FP Supplier under this
Agreement directly to the designated assignee; provided, however, that nothing
herein shall enlarge or expand the rights of such designated assignee beyond the
rights granted to the BGS-FP Supplier and the right of such designated assignee
to receive payments shall be subject to all defenses, offsets and claims of each
of the Companies arising under this Agreement. Each of the Companies further
agrees that, in the event necessary regulatory approvals to effectuate an
assignment have been sought in good faith but that action by the regulatory body
is pending, each of the Companies shall accept the performance of the proposed
assignee as a Party to this Agreement, as co-obligor with the BGS-FP Supplier
proposing to assign its interest, until such approvals are obtained; provided,
however, that, in the event the regulatory body declines to grant its approval,
the request for approval of the assignment shall be deemed to have been rejected
for good reason.

 

71



--------------------------------------------------------------------------------

15.4 Governing Law and Venue

Except to the extent that the FPA governs questions, including those concerning
the formation, validity, interpretation, execution, amendment, termination and
construction of this Agreement, shall be governed by the laws of the State of
Illinois, without regard to principles of conflicts of law.

15.5 Headings

The headings and subheadings contained in this Agreement are used solely for
convenience and do not constitute a part of the Agreement between the Parties
hereunto, nor should they be used to aid in any manner in the construction of
this Agreement.

15.6 No Presumption of Construction For or Against Any Party

The Parties have each been represented by counsel of their choosing in
connection with entering into this Agreement. Any rule of construction or
interpretation requiring this Agreement to be construed or interpreted for or
against any Party shall not apply to the construction or interpretation of this
Agreement.

15.7 Presumption of LMP Market

This Agreement has been drafted with the presumption that, during the Delivery
Period, there will exist a real-time LMP Market encompassing the Delivery
Points. In the event such an LMP Market fails to exist during the Delivery
Period, the Parties will negotiate in good faith to revise this Agreement in an
effort to provide for its effective implementation and application, without
altering the balance of risks, rewards, and costs currently set forth in this
Agreement.

15.8 Changes in Rules or Tariffs

In the event of a material change during the Term of any rules or tariffs
affecting any Parties’ obligations under this Agreement, from the state of such
rules or tariffs on the Effective Date, the Parties’ obligations under this
Agreement shall change as well in a manner in keeping with the balance of risks,
rewards, and costs currently set forth in this Agreement including,

 

72



--------------------------------------------------------------------------------

above all, the principle that the BGS-FP Supplier bears the risk of changes
related to the delivery of BGS-FP Supply to the Delivery Points and each of the
Companies bears the risk of changes related to the delivery of BGS-FP Supply
from the Delivery Points to BGS-FP Customers. If deemed necessary by any Party,
the Parties shall revise this Agreement to reflect such change(s).

15.9 Entire Agreement

This Agreement supersedes all previous representations, understandings,
negotiations and agreements either written or oral between the Parties hereto or
their representatives with respect to the subject matter and constitutes the
entire agreement of the Parties with respect to the subject matter.

15.10 Exhibits

Appendices A through H referred to herein and attached hereto are made a part of
this Agreement for all purposes.

15.11 Third Party Beneficiaries

This Agreement is intended solely for the benefit of the Parties. Nothing in
this Agreement shall be construed to create any duty, or standard of care with
reference to, or any liability to, any person not a Party to this Agreement.

15.12 Successors and Assignees

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assignees of the Parties.

15.13 General Miscellaneous Provisions

(i) This Agreement shall not be interpreted or construed to create an
association, joint venture, or partnership between the Parties, or to impose any
partnership or other fiduciary obligation or liability upon any Party. No Party
shall have any right, power, or authority to enter into any agreement or
undertaking for, or on behalf of, or to act as or be an agent or representative
of, or to otherwise bind, any other Party.

 

73



--------------------------------------------------------------------------------

(ii) None of the Companies shall be jointly or severally liable to the BGS-FP
Supplier.

(iii) Cancellation, expiration or termination, including Early Termination, of
this Agreement shall not terminate provisions, rights, liabilities, powers and
obligations under or afforded by this Agreement that (a) by their nature or
express terms survive such cancellation, expiration or termination or
(b) permit, pertain to or concern the exercise or enforcement of rights, powers,
obligations or remedies upon the occurrence of an Event of Default or Early
Termination, including determination, pursuit and recovery of damages, setoff,
and netting, liquidation of and realization on collateral, and indemnification.

(iv) If any provision of this Agreement is held invalid, illegal or
unenforceable, all other provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to either Party. Upon such determination that any provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement may be consummated as originally
contemplated to the fullest extent possible.

(v) Each of the Parties acknowledges that it has read this Agreement,
understands it, and agrees to be bound by its terms.

(vi) This Agreement is intended by the Parties as a final expression of their
agreement.

15.14 Taxes

The BGS-FP Supplier shall pay or cause to be paid all taxes imposed by any
government authority (“Governmental Charges”) on or with respect to the BGS-FP
Supply arising prior to the Delivery Points. Each of the Companies shall pay or
cause to be paid all Governmental Charges on or with respect to the BGS-FP
Supply at and from the Delivery Points (other than any taxes, including but not
limited to franchise, income, value-added or gross receipts taxes, if any, which
are imposed on or related to the sale, at wholesale, of the BGS-FP Supply and
are, therefore, the responsibility of the BGS-FP Supplier). In the event the
BGS-FP Supplier is required by law or regulation to remit or pay Governmental
Charges that are

 

74



--------------------------------------------------------------------------------

each of the Companies’ responsibility hereunder, each of the Companies shall
promptly reimburse the BGS-FP Supplier for such Governmental Charges. If any of
the Companies is required by law or regulation to remit or pay Governmental
Charges that are the BGS-FP Supplier’s responsibility hereunder, such Company
may deduct the amount of any such Governmental Charges from the sums due to the
BGS-FP Supplier under Article 9. Nothing shall obligate or cause a Party to pay
or be liable to pay any Governmental Charges for which it is exempt under the
law. All Parties, upon reasonable request, shall provide the other Parties with
copies of any applicable valid tax exemption certificates.

15.15 Registered Agent

The BGS-FP Supplier and any Guarantor shall maintain a registered agent for
service of process in the State of Illinois.

15.16 Binding Terms

This Agreement and the rates, terms and conditions herein shall remain in effect
for the entire Term and each Party agrees not to seek any change to such rates,
terms and conditions pursuant to the Federal Power Act, including any change on
the grounds that they are unjust or unreasonable.

15.17 Amendment

This Agreement, including the appendices hereto, cannot be amended without the
written agreement of all Parties and the approval of the FERC, if necessary,
prior to such amendment becoming effective.

15.18 Counterparts

This Agreement may be executed in counterparts, each of which will be considered
an original, but all of which shall constitute one instrument.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first set forth above.

 

ATTEST:

    Central Illinois Light Company d/b/a AmerenCILCO      

By:

 

/s/ S A Cisel

 

Title:

 

President and COO

Central Illinois Public Service Company d/b/a AmerenCIPS      

By:

 

/s/ S A Cisel

 

Title:

 

President and COO

Illinois Power Company d/b/a AmerenIP      

By:

 

/s/ S A Cisel

 

Title:

 

President and COO

Dynegy Power Marketing, Inc.      

By:

 

/s/ Stephen A. Furbacher

 

Title:

 

President and COO

 

76



--------------------------------------------------------------------------------

APPENDIX A TO THE BGS-FP SUPPLIER FORWARD

CONTRACT

DYNEGY POWER MARKETING, INC.

 

Anticipated Delivery Period (as indicated)

  

Number of

Tranches

  

BGS-FP Supplier

Responsibility Share

   

Final Auction

Price

January 1, 2007 through

 

¨ May 31, 2009

   4    3.738316 %   64.75

Address for Notice

The address for any notice to the above-referenced BGS-FP Supplier provided
pursuant to Sections 6.7 and 15.1 of the BGS-FP Supplier Forward Contract shall
be the following:

For Credit Related Issues, Section 6.7:

Name: Ms. Amanda Seaberg

Address: 1000 Louisiana Street, Suite 5800; Houston, TX 77002

Telephone: (713) 767-4989

Fax: (713) 767-8414

E-Mail: amanda.m.seaberg@dynegy.com

For Notices, Section 15.1:

Name: Mrs. Christine Bradshaw

Address: 1000 Louisiana Street, Suite 5800; Houston, TX 77002

Telephone: (713) 767-8579

Fax: (713) 507-6504

E-Mail: tina.bradshaw@dynegy.com

 

A-1



--------------------------------------------------------------------------------

APPENDIX B TO THE BGS-FP SUPPLIER FORWARD

CONTRACT

SEASONAL PAYMENT FACTOR

The Seasonal Payment Factor is as follows:

Summer Factor: 0.9645

Nonsummer Factor: 1.0135

 

B-1



--------------------------------------------------------------------------------

APPENDIX C TO THE BGS-FP SUPPLIER FORWARD

CONTRACT

MISO CHARGES FOR WHICH COMPANIES ARE ULTIMATELY

RESPONSIBLE

 

Schedule 7:   Long-Term Firm and Short-Term Firm Point-To-Point Transmission
Service Schedule 8:   Non-Firm Point-To-Point Transmission Service Schedule 9:  
Network Integration Transmission Service Schedule 10:   ISO Cost Recovery Adder
Schedule 11:   Wholesale Distribution Service (except to the extent that any
such charges specified by the MISO as prior period adjustments to other
schedules shall remain the responsibility of the party responsible for such
other Schedules during that prior period) Schedule 12:   Gross Receipts Tax
Adder

 

C-1



--------------------------------------------------------------------------------

APPENDIX D TO THE BGS-FP SUPPLIER FORWARD

CONTRACT

MTM EXPOSURE AMOUNT CALCULATION INFORMATION

Disclaimer: The prices that appear in this Appendix are purely hypothetical and
are not based on or derived from any actual source for forward pricing. They are
included solely for purposes of illustration.

As set forth in Articles 1 and 6 of this Agreement, the MtM Exposure Amount is
an amount calculated each Business Day for the BGS-FP Supplier that reflects the
financial exposure to each of the Companies due to fluctuations in market prices
for Energy, less any amounts due to the BGS-FP Supplier pursuant to this
Agreement for the delivery of BGS-FP Supply.

This Appendix D explains the methodology and data sources that each of the
Companies will use to calculate the MtM. MtM refers to the Companies’ financial
exposure due to fluctuations in market prices for Energy, while MtM Exposure
Amount refers to the financial exposure net of any amount due to the BGS-FP
Supplier for BGS-FP Supply already delivered.

If the sum of the MtM Exposure Amounts for all agreements for BGS-FP Supply
executed in 2006 between any of the Companies and the BGS-FP Supplier results in
a negative number, the MtM Exposure Amount shall be zero.

MTM

The MtM will be calculated for each month of deliveries under this Agreement.
The MtM is calculated as the sum of i) changes in On-Peak Forward Market Prices
(relative to On-Peak Forward Market Prices on the closing day of the Illinois
Auction) multiplied by the on-peak MWh volume assumptions for BGS-FP Load; and
ii) changes in estimated Off-Peak Forward Market Prices (relative to estimated
Off-Peak Forward Market Prices on the closing day of the Illinois Auction)
multiplied by the off-peak MWh volume assumptions for BGS-FP Load. The total MtM
that will be used to calculate the MtM Exposure Amount will be equal to the sum
of the MtM for each remaining month in the Delivery Period times 1.1. When
On-Peak Forward Market Prices are not available for a given month, an estimate
of that month’s On-Peak Forward Market Price will be used to establish the MtM.

Change in On-Peak Forward Market Price

On each Business Day during the term of this Agreement, each of the Companies
will calculate the change in On-Peak Forward Market Price for each month to be
the difference between that day’s “Mark” (the current On-Peak Forward Market
Price for that month) and the “Initial Mark” (the On-Peak Forward Market Price
for that month as of the closing day of the Illinois Auction.) Initial Marks
determined at the close of the Illinois Auction are provided in Table 1. These
values are fixed for the term of this Agreement.

Change in Off-Peak Forward Market Price

On each Business Day during the term of this Agreement, each of the Companies
will calculate the change in Off-Peak Forward Market Price to be the change in
On-Peak Forward Market Price for that month multiplied by the historical
off-peak to on-peak price ratio for that month.

The historical off-peak to on-peak price ratios that will be used to calculate
the MtM are provided in Table 2. These values are fixed for the term of this
Agreement.

 

D-1



--------------------------------------------------------------------------------

Estimated Energy Quantities

On-peak and off-peak energy assumptions used to calculate the MtM are provided
in Table 3. These values may be adjusted (but no more frequently than monthly)
to reflect the most current changes in BGS-FP energy assumptions.

PRICING SOURCES FOR INITIAL MARKS AND MARKS

Quotes for Standard Power Products in the Over-The-Counter Broker Market

The Companies (or an agent for the Companies) will communicate with at least two
and up to four Brokers who actively broker forward power products. The Companies
or their agent will obtain bid and ask quotes for forward on-peak (5x16) energy
products at the MISO Illinois Hub for each remaining month of the Delivery
Period. The Companies may also rely on quotes for standard forward power
products at other relevant power trading hubs if it deems there is insufficient
liquidity at the MISO Illinois Hub. To the degree other hubs are relied on, an
appropriate “basis” may be calculated and applied to reflect locational price
differences in the spot and/or forward markets.

Alternative Sources of Price Data

In addition to Broker quotes, the Companies may also rely on alternative sources
of price data, should Broker data be insufficient, such as a Published Index or
prices for exchange-traded electricity futures contracts.

Definition of an Available Broker Quote

For Broker quotes, both a bid and ask price must be quoted from at least two
Brokers for the price to be deemed available.

METHODOLOGY FOR SETTING INITIAL MARKS AND MARKS

Setting the Initial Mark for the On-Peak Forward Market Price

For the months for which the Companies or their agent can obtain Available
Broker Quotes, the on-peak Initial Mark will equal the simple average of the bid
and ask prices for those months where quotes are available. These “mid-market”
prices will further be averaged across Brokers in order to set the Initial Mark.
For a given month, the Available Broker Quotes used may be quoted specific to
that month or for a multi-month block period containing the given month. If the
Companies obtain multiple Available Broker Quotes that contain a given month,
the Available Broker Quote for the shortest available period will be used to
calculate the Available Broker Quote used to set the Mark for the given
month. Thus, if the Companies or their agent are unable to obtain an Available
Quote specific to that month, but can “back out” a monthly quote proxy using
multi-month block Available Broker Quotes, the “backed out” price method will be
utilized.

If the Companies or their agent cannot obtain Available Broker Quotes for
certain months, alternative sources of price data will be relied on for setting
the Initial Mark for the On-Peak Forward Market Price, to the extent such
pricing data is available from the alternative sources.

For months for which Available Broker Quotes cannot be obtained and pricing
information is unavailable from alternative sources, each of the Companies will
set the on-peak Initial Mark using a methodology that utilizes the best
information available to each of the Companies at that time. The Companies will
further develop this methodology in consultation with ICC Staff and the Auction
Manager, in advance of the Illinois Auction.

Indicative pricing for the Initial Marks utilizing the methodology elaborated
above will be provided to the BGS-FP Suppliers at least 14 days prior to the
Illinois Auction, and will be updated on each Business Day during the Illinois
Auction. ICC Staff will be provided with the indicative pricing for the Initial
Marks prior to its release.

 

D-2



--------------------------------------------------------------------------------

Setting the Initial Mark for the Off-Peak Forward Market Price

The Initial Mark for the Off-Peak Forward Market Price will be the Initial Mark
for the On-Peak Forward Market Price multiplied by the off-peak to on-peak price
ratio for the month from Table 2.

Updating the Mark for the On-Peak Forward Market Price

Each Business Day during the term of this Agreement, each of the Companies will
calculate the Mark for On-Peak Forward Market Prices based on the following
methodology:

 

  •   For each month, if the Companies or their agent are able to obtain
Available Broker Quotes (as defined above), each of the Companies will include
such quotes in the calculation of the MtM. For a given month, the Available
Broker Quotes used may be quoted specific to that month or for a multi-month
block period containing the given month. If the Companies obtain multiple
Available Broker Quotes that contain a given month, the Available Broker Quote
for the shortest available period will be used to calculate the Available Broker
Quote used to set the Mark for the given month. Thus, if the Companies or their
agent are unable to obtain an Available Quote specific to that month, but can
“back out” a monthly quote proxy using multi-month block Available Broker
Quotes, the “backed out” price method will be utilized.

 

  •   If, on a given Business Day, the Companies or their agent are not able to
obtain Available Broker Quotes, the Companies will look to alternative sources
of price data and will rely on the prices from alternative data sources to
update the Mark for the On-Peak Forward Price, if pricing data is available from
the alternative sources.

 

  •   If Broker quotes for a given month are not available on a given Business
Day (the “Current Business Day”) and pricing data is unavailable from
alternative sources for that month, the On-Peak Forward Market Prices for that
month will be updated based on the change in On-Peak Forward Market Prices
between the prior Business Day and the Current Business Day for those same
months in different years during the Delivery Period for which quotes are
available for the Current Business Day.

 

  •   If, on a given Business Day, the Company or its agent is not able to
obtain an Available Broker Quote for a given calendar month of any year during
the Delivery Period, and pricing data from alternative sources for the given
calendar month for any year during the Delivery Period is also unavailable, then
each of the Companies will set the On-Peak Forward Market Price using a
methodology that utilizes the best information available to each of the
Companies at that time.

Updating the Mark for the Off-Peak Forward Market Price

As noted above, on each Business Day during the term of this Agreement, the Mark
for the Off-Peak Forward Market Price for a given month will be equal to the
Mark for the On-Peak Forward Market Price for that month multiplied by the
historical off-peak to on-peak price ratio for that month from Table 2.

TIMING OF CALCULATIONS

Illustrative values for Tables 1, 2 and 3 will be provided 14 days prior to the
Illinois Auction.

 

D-3



--------------------------------------------------------------------------------

On the closing day of the Illinois Auction, the following parameters will be
set:

1. A table of on-peak Initial Marks for each month

2. A table of monthly historical off-peak/on-peak price ratios

3. On-peak energy quantity assumptions *

4. Off-peak energy quantity assumptions *

On each Business Day subsequent to the closing day of the Illinois Auction, the
following parameters will be set:

1. On-Peak Forward Market Prices

2. Change in On-Peak Forward Market Prices

3. Change in Off-Peak Forward Market Prices

Each month, the following parameters may, at each of the Companies’ discretion,
be updated:

1. On-peak energy quantity assumptions *

2. Off-peak energy quantity assumptions *

 

--------------------------------------------------------------------------------

* Please note that the assumed energy values in this table are only intended for
use in the calculation of the MtM Exposure Amount.

 

D-4



--------------------------------------------------------------------------------

TABLE 1

Initial Marks ($/MWh)

 

Delivery

       Jan-07      72.25 Feb-07      72.25 Mar-07      63.17 Apr-07      63.17
May-07      54.56 Jun-07      60.86 Jul-07      78.25 Aug-07      78.25 Sep-07
     56.72 Oct-07      56.71 Nov-07      56.71 Dec-07      56.71 Jan-08     
71.57 Feb-08      71.57 Mar-08      62.88 Apr-08      62.88 May-08      53.98
Jun-08      60.21 Jul-08      77.67 Aug-08      77.67 Sep-08      56.12 Oct-08
     55.93 Nov-08      55.93 Dec-08      55.93 Jan-09      69.75 Feb-09     
69.74 Mar-09      61.27 Apr-09      61.27 May-09      52.60

 

D-5



--------------------------------------------------------------------------------

TABLE 2

Off-Peak to On-Peak Price Ratios

Table 2B: Off-Peak to On-Peak Price Ratios

 

January    0.6224 February    0.718 March    0.6509 April    0.5461 May   
0.5923 June    0.4974 July    0.7221 August    0.5032 September    0.4901
October    0.4832 November    0.6107 December    0.5624

Source: Calculated based on the monthly average historical ratio of Cinergy
off-peak to Cinergy on-peak prices. For purposes of this calculation, the actual
MISO day-ahead settled Locational Marginal Prices are averaged across on-peak
and off-peak time periods.

 

D-6



--------------------------------------------------------------------------------

TABLE 3

On-peak and Off-peak Energy Assumptions*

 

     BGS-FP      Peak    Off-Peak Jan-07    1,119,000    1,052,000 Feb-07   
961,000    925,000 Mar-07    1,016,000    953,000 Apr-07    872,000    823,000
May-07    1,019,000    884,000 Jun-07    1,237,000    1,103,000 Jul-07   
1,350,000    1,321,000 Aug-07    1,461,000    1,140,000 Sep-07    1,027,000   
1,124,000 Oct-07    1,039,000    846,000 Nov-07    944,000    893,000 Dec-07   
1,029,000    1,179,000 Jan-08    1,137,000    1,069,000 Feb-08    1,025,000   
961,000 Mar-08    986,000    1,011,000 Apr-08    929,000    798,000 May-08   
988,000    940,000 Jun-08    1,257,000    1,121,000 Jul-08    1,437,000   
1,281,000 Aug-08    1,355,000    1,272,000 Sep-08    1,153,000    1,041,000

 

D-7



--------------------------------------------------------------------------------

Oct-08    1,056,000    860,000 Nov-08    868,000    990,000 Dec-08    1,151,000
   1,101,000 Jan-09    1,099,000    1,131,000 Feb-09    989,000    953,000
Mar-09    1,046,000    981,000 Apr-09    941,000    808,000 May-09    954,000   
994,000

--------------------------------------------------------------------------------

* Please note that these volumes are total volumes for the load categories and
are not expressed on a per tranche or per contract basis.

 

D-8



--------------------------------------------------------------------------------

APPENDIX E TO THE BGS-FP SUPPLIER FORWARD CONTRACT

LETTER OF CREDIT

                     (Date)

Letter of Credit No.                     

To:

Central Illinois Light Company d/b/a AmerenCILCO, Central

[address]

and/or

Illinois Public Service Company d/b/a AmerenClPS

[address]

and/or

Illinois Power Company d/b/a

AmerenIP]

[address]

Attention:                                         

 

  1. We hereby establish this Irrevocable Transferable Standby Letter of Credit
(this “Letter of Credit”) in your favor in the amount of USD
$                     (the “Stated Amount”) effective immediately and available
to you at sight upon demand at our counters at [location] and expiring at 5:00
PM New York, NY time1, 365 days after date of issuance (the “Initial Expiration
Date”), unless terminated earlier in accordance with the provisions of Paragraph
16 hereof or otherwise extended In accordance with the provisions of Paragraph
15 hereof (the “Extended Expiration Date”; the latest of the Initial Expiration
Date and any Extended Expiration Date being referred to herein as the
“Expiration Date”).

 

  2. This Letter of Credit is issued at the request and for the account of
                                                               (including its
successors and assigns, the “Applicant”), and we hereby irrevocably authorize
you to draw on us, in accordance with the terms and conditions hereof, up to the
Stated Amount, subject to reduction as provided in Paragraph 9 hereof. This
Letter of Credit may be drawn upon an Event of Default under the BGS-FP Supplier
Forward Contract(s) between the Applicant and you, dated             , 20    .

--------------------------------------------------------------------------------

1 If the issuer of the Letter of Credit is located in an area that is not in the
Eastern time zone, this time and all other times in this Letter of Credit, and
the definition of a Business Day should be adjusted accordingly here and in
Paragraphs 3, 6, 11 and 16.

 

E-1



--------------------------------------------------------------------------------

  3. A partial or full drawing hereunder may be made by you on any Business Day
on or prior to the Expiration Date by delivering, by no later than 11:00 AM [New
York, NY time] on such Business Day to (Bank), (address), (a) a notice executed
by you in the form of Annex 1 hereto, appropriately completed and duly signed by
your Authorized Officer and (b) your draft in the form of Annex 2 hereto,
appropriately completed and duly signed by your Authorized Officer.

 

  4. Drafts, document(s) and other communications hereunder may be presented or
delivered to us by facsimile transmission. Presentation of documents to effect a
draw by facsimile must be made to the following facsimile number:
                    , and confirmed by telephone to us at the following number:
                    . In the event of a presentation via facsimile transmission,
no mail confirmation is necessary and the facsimile transmission will constitute
the operative drawing documents.

 

  5. We may, but shall not be obligated to, accept any request to issue a
substitute Letter of Credit. Such request shall be made pursuant to an
Availability Certificate in the form of Annex 3 hereto executed by your
Authorized Officer and delivered by you to us for exchange for a new Letter of
Credit in the amount set forth in such Availability Certificate, which amount
shall not exceed the Stated Amount less any amounts drawn under this Letter of
Credit at or before the time of submission of such Availability Certificate, and
expiring on the then current Expiration Date. Upon acceptance by us of any such
request to issue a substitute Letter of Credit for exchange, the new Letter of
Credit shall be issued in the amount as set forth in the Availability
Certificate.

 

  6. We hereby agree to honor a drawing hereunder made in compliance with the
terms and provisions of this Letter of Credit by transferring in immediately
available funds the amount specified in the draft (or so much thereof as is
available hereunder) delivered to us in connection with such drawing to such
account at such bank in the United States as you may specify in your draft
delivered to us pursuant to Paragraph 3 hereof, by 3:00 PM [New York, NY time]
on the date of such drawing, if delivery of the requisite document is made prior
to 11:00 AM [New York, NY time] on a Business Day pursuant to Paragraph 3
hereof, but at the opening of business on the first Business Day next succeeding
the date of such drawing if delivery of the requisite document is made on or
after 11:00 AM [New York, NY time] on any Business Day pursuant to Paragraph 3
hereof.

 

  7. Drafts drawn hereunder can either be executed jointly by all of the above
named beneficiaries or executed separately by any beneficiary. In the event
drafts are executed by one beneficiary, such drawings will be considered as a
presentation on behalf of all of the named beneficiaries and the amount drawn
will be reduced from the amount available under the credit. In any event, any
amount drawn hereunder may not exceed the amount stated in the Letter of Credit.

 

E-2



--------------------------------------------------------------------------------

  8. If a demand for payment made by you hereunder does not, in any instance,
conform to the terms and conditions of this Letter of Credit, we shall give you
notice not later than the time provided in Paragraph 6 above for honor of a
drawing presented to us, that the demand for payment was not effected in
accordance with the terms and conditions of this Letter of Credit, stating the
reasons therefor and that we will upon your instructions hold any documents at
your disposal or return the same to you. Upon being notified that the demand for
payment was not effected in conformity with this Letter of Credit, you may
attempt to correct any such non-conforming demand for payment to the extent that
you are entitled to do so, provided, however, in such event a conforming demand
for payment must be timely made in accordance with the terms of this Letter of
Credit.

 

  9. Partial drawings are permitted hereunder and multiple drawings are
permitted hereunder. The amount available for drawing by you under this Letter
of Credit shall be automatically reduced to the extent of the amount of any
drawings referencing this Letter of Credit paid by us. Presentation of demands
for drawings in amounts that exceed the amount available to be drawn hereunder
shall not be deemed a failure to comply with the requirements of Paragraph 8
hereof, provided that the amounts payable on any such demand shall thus be
limited to the amount then available to be drawn under this Letter of Credit.

 

  10. Unless otherwise hereafter designated in writing to us by your Authorized
Officer, all payments made by us under this Letter of Credit shall be
transmitted by wire transfer to you pursuant to the following instructions:

Central Illinois Light Company d/b/a AmerenCILCO

Account No.:                     

Bank:                                         

Bank’s Address:                                              

                                                                 

ABA Routing No.:                     

Contact:                             

Telephone No.:                             

Central Illinois Public Service Company d/b/a AmerenClPS

Account No.:                     

Bank:                                         

Bank’s Address:                                              

                                                                 

ABA Routing No.:                     

Contact:                             

Telephone No.:                             

Illinois Power Company d/b/a AmerenIP

Account No.:                     

Bank:                                         

Bank’s Address:                                         

                                                                 

ABA Routing No.:                             

Contact:                             

Telephone No.:                     

 

E-3



--------------------------------------------------------------------------------

  11. As used herein:

“Authorized Officer” shall mean President, Treasurer, any Vice President or any
Assistant Treasurer.

“Availability Certificate” shall mean a certificate substantially in the form of
Annex 3 hereto, appropriately completed and duly signed by your Authorized
Officer.

“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in [New York, New York] and any day on which payments can
be effected on the Fedwire system.

 

  12. This Letter of Credit is assignable and transferable pursuant to an
instrument of assignment and transfer in the form of Annex 6 hereto. Each
beneficiary may assign and transfer its rights individually, to an entity it
identifies to us in such instrument as its assignee, and we hereby consent to
such assignment or transfer. Any and all transfer fees, expenses and costs shall
be borne by the Applicant. Except as otherwise expressly stated herein, this
Letter of Credit may not be amended or modified without consent from us, you,
and the Applicant.

 

  13. This Letter of Credit is subject to and shall be governed by the
International Standby Practices 1998 (International Chamber of Commerce
Publication No. 590), or any successor publication thereto (the “ISP”), except
to the extent that the terms hereof are inconsistent with the provisions of the
ISP, in which case the terms of this Letter of Credit shall govern. This Letter
of Credit shall, as to matters not governed by the ISP or matters inconsistent
with the ISP, be governed and construed in accordance with [New York] law,
without regard to principles of conflicts of law.

 

  14. Rule 3.14(a) of the ISP as it applies to this Letter of Credit is hereby
modified to provide as follows: If on the last Business Day for presentation the
place for presentation stated in this Letter of Credit is for any reason closed,
then the last day for presentation is automatically extended to the day
occurring thirty calendar days after the place for presentation re-opens for
business. Rule 3.14(b) of the ISP is hereby modified by providing that any
alternate place for presentation we may designate pursuant to this rule must be
in the United States.

 

  15. It is a condition of this Letter of Credit that its Expiration Date shall
be automatically extended from its Initial Expiration Date, or any Extended
Expiration Date, for successive one year periods unless you receive written
notice from us at least ninety (90) but not more than one hundred twenty
(120) days prior to the then current Expiration Date, sent by Federal Express or
other nationally recognized next business day courier or delivery service to you
at your address stated above (or such other address an Authorized Officer of
your notifies us of in writing) that we elect not to extend this Letter of
Credit for such additional one year period.

 

E-4



--------------------------------------------------------------------------------

  16. This Letter of Credit shall terminate on the earliest of the date (a) you
have made drawings which exhaust the amounts available to be drawn under this
Letter of Credit, (b) we receive from you a Certificate of Cancellation in the
form of Annex 4 hereto together with the original of this Letter of Credit
returned for cancellation, or (c) unless extended, 5:00 PM [New York, NY time]
on the Expiration Date.

 

  17. We certify that as of the date of issuance of this Letter of Credit our
senior unsecured debt is rated “A” or better by Standard & Poor’s Rating
Service.

 

  18. This Letter of Credit sets forth in full our undertaking, and such
undertaking shall not in any way be modified, amended, changed, amplified or
limited by reference to any document, instrument or agreement referred to
herein, except for Annexes 1 through 6 hereto and the notices referred to
herein; and any such reference shall not be deemed to incorporate herein by
reference any document, instrument or agreement except as set forth above.
Except as otherwise expressly stated herein, this Letter of Credit may not be
amended or modified by us without the consent of an Authorized Officer of the
beneficiary.

 

  19. In the event of an act of God, riot, civil commotion, insurrection, war,
terrorism or by any strikes or lock outs, or any cause beyond our control, that
interrupts our business, and causes the place for presentation of this Letter of
Credit to be closed for business on the last day of presentation, the Expiration
Date shall be automatically extended without amendment to a date thirty
(30) calendar days after the place for presentation reopens for business, and we
agree to effect payment, if this Letter of Credit is drawn against, otherwise in
accordance with its terms, within such thirty (30) calendar day period.

 

  20. This original Letter of Credit has been delivered to you as beneficiary in
accordance with the Applicant’s instructions. Any demands or communications in
the form of the attached Annexes (except for Annex 5) or other communications
directed to us under this Letter of Credit must be signed by your Authorized
Officer.

 

Very truly yours,

(Issuing Bank)

 

By:  

 

 

E-5



--------------------------------------------------------------------------------

ANNEX 1 TO LETTER OF CREDIT

DRAWING UNDER LETTER OF CREDIT NO.             

            , 20        

To: (Issuing

(Address)

Attention: Standby Letter of Credit Unit

Ladies and Gentlemen:

The undersigned is making a drawing under Your Letter of Credit No.

             (the Letter of Credit) in the amount specified below and hereby
certifies to you as follows:

1. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed thereto in the Letter of Credit.

2. The undersigned is making a drawing under the Letter of Credit in the amount
of USD $                     (the “Draw Amount”).

3. An Event of Default has occurred under a BGS-FP Supplier Forward Contract
between the Applicant and the undersigned, which entitles the undersigned to
draw on the Letter of Credit for the Draw Amount.

4. The undersigned acknowledges that, upon your honoring the drawing herein
requested, the amount of the Letter of Credit available for drawing shall be
automatically decreased by the amount of this drawing honored by you.

 

Very truly yours,

Central Illinois Light Company d/b/a AmerenCILCO

By:

 

Name:

 

Title:

 

Date:

 

Central Illinois Public Service Company d/b/a AmerenClPS

By:

 

Name:

 

Title:

 

Date:

 

Illinois Power Company d/b/a AmerenIP]

By:

 

Name:

 

Title:

 

Date:

 

cc:

 

                    [Applicant]

 

E-6



--------------------------------------------------------------------------------

ANNEX 2 TO LETTER OF CREDIT

SIGHT DRAFT

Amount: $                    

Date:             , 20        

AT SIGHT, PAY TO THE ORDER OF

[Central Illinois Light Company d/b/a

AmerenCILCO, Central Illinois Public Service

Company d/b/a AmerenCIPS, and Illinois Power

Company d/b/a AmerenlP]

THE SUM OF                      U.S. DOLLARS.

Drawn under Irrevocable Letter of Credit No.                      of
             [identify Issuing Bank] dated             , 200    .

To:                      [Issuing Bank]

                     [Address]

                                    

 

Central Illinois Light Company d/b/a AmerenCILCO

By:

Name:

Title:

Central Illinois Public Service Company d/b/a AmerenCIPS

By:

Name:

Title:

Illinois Power Company d/b/a AmerenlP

By:

Name:

Title:

 

E-7



--------------------------------------------------------------------------------

ANNEX 3 TO LETTER OF CREDIT

AVAILABILITY CERTIFICATE

            , 20        

To: (Issuing Bank)

(Address)

Attn: Standby Letter of Credit Dept.

[Applicant]

[Address]

Attn:

Re:              [Issuing Bank] Letter of Credit No.

             (the “Letter of Credit”)

Ladies and Gentlemen:

Pursuant to Paragraph 5 of the above-referenced Letter of Credit, the
undersigned hereby requests that                      [Issuing Bank] issue and
deliver to us as beneficiary of the above-referenced Letter of Credit, an
amendment to it to provide that the amount available for drawing thereunder from
the date of the amendment will be in the amount of $                     (the
“New Amount”), but otherwise the terms of the above-referenced Letter of Credit
shall remain unchanged. Please acknowledge your agreement to amend the Letter of
Credit to the New Amount by issuing and forwarding the requested amendment of
the Letter of Credit in the New Amount to the attention of the undersigned at
the address listed below within two Business Days after the first Business Day
on which you receive this Request.

 

Very truly yours, Central Illinois Light Company d/b/a AmerenCILCO By: Name:
Title: Date:                          [Address] Central Illinois Public Service
Company d/b/a AmerenCIPS By: Name: Title: Date:                         
[Address] Illinois Power Company d/b/a AmerenlP By: Name: Title: Date:
                         [Address]

 

E-8



--------------------------------------------------------------------------------

ANNEX 4 TO LETTER OF CREDIT

CERTIFICATE OF CANCELLATION

            , 20        

To: (Issuing Bank)

(Address)

Attention: Standby Letter of Credit Unit/Your Letter of Credit No.             

Ladies and Gentlemen:

The undersigned hereby certifies to you that the above-referenced Letter of
Credit may be cancelled without further payment. Attached hereto is the original
Letter of Credit, marked cancelled.

 

Central Illinois Light Company d/b/a AmerenCILCO    By:    Name:    Title:   
Date:    Central Illinois Public Service Company d/b/a AmerenCIPS    By:   
Name:    Title:    Date:    Illinois Power Company d/b/a AmerenlP    By:   
Name:    Title:    Date:    cc:                          [Applicant Name]

 

E-9



--------------------------------------------------------------------------------

ANNEX 5 TO LETTER OF CREDIT

NOTICE OF EXTENSION

OF LETTER OF CREDIT NO.

[date]

To:

[Central Illinois Light Company d/b/a AmerenCILCO, Central Illinois Public
Service

Company d/b/a AmerenCIPS, and Illinois Power Company d/b/a AmerenlP]

[Address]

Attention:

Re: Our Letter of Credit no              presently in the amount of USD issued
for the account of and expiring on             .

We hereby irrevocably agree to extend the expiration date of the
above-referenced Letter of Credit no. to expire on (date), which date, for all
purposes of the above-referenced Letter of Credit, shall be the Expiration Date
of the Letter of Credit from and after the issuance of this Notice of Extension,
unless and until we issue a subsequent Notice of Extension extending the
Expiration Date to a later date.

Very truly yours,

BANK

By:

Name:

Title:

Date:

cc:

(Applicant Name)

 

E-10



--------------------------------------------------------------------------------

ANNEX 6 TO LETTER OF CREDIT

NOTICE OF ASSIGNMENT AND TRANSFER

OF LETTER OF CREDIT NO.

[date]

To:

Bank

Bank Address

To Whom It May Concern:

Re: Credit Issued by Advice No

For value received, the undersigned beneficiary hereby irrevocably assigns and
transfers to:

(Name of Transferee)

(Address)

all rights of the undersigned beneficiary to draw and receive payments under the
above-referenced Letter of Credit in its entirety. By this transfer, all rights
of the undersigned beneficiary in such Letter of Credit are transferred to the
transferee, and the transferee shall have the sole rights as beneficiary
thereof, including sole rights relating to any amendments, whether increases or
extensions or other amendments and whether now existing or hereafter made. All
amendments are to be advised directly to the transferee without necessity of any
consent of or notice to the undersigned beneficiary.

The original Letter of Credit is returned herewith, and we ask you to endorse
the transfer thereon and forward it directly to the transferee at the address
indicated above with your customary notice of transfer or issue a new Letter of
Credit in the form of the Letter of Credit naming the transferee as the
beneficiary thereof. From and after the transfer of the Letter of Credit,
payments under the Letter of Credit shall be made to an account of the
transferee in accordance with written instructions you receive from an
authorized officer of the transferee. Pursuant to the Letter of Credit and your
agreement with the Applicant, your transfer commission and any other expenses
that may be incurred by you in conjunction with this transfer are payable by the
Applicant.

 

Very truly yours,

Central Illinois Light Company d/b/a AmerenCILCO

By:

Name:

Title:

Central Illinois Public Service Company d/b/a AmerenCIPS

By:

Name:

Title:

Illinois Power Company d/b/a AmerenIP

By:

Name:

Title:

 

E-11



--------------------------------------------------------------------------------

The above signatures with titles as stated conform to those on file with us and
are authorized for the execution of said instruments.

(Name of authenticating bank)

(Authorized signature of authenticating party)

Name:

Title:

 

E-12



--------------------------------------------------------------------------------

APPENDIX F TO THE BGS-FP SUPPLIER FORWARD

CONTRACT

GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of                     , 20    , is
made by                      (the “Guarantor”), a                      organized
and existing under the laws of                     , in favor of Central
Illinois Light Company d/b/a AmerenCILCO, Central Illinois Public Service
Company d/b/a AmerenCIPS, and Illinois Power Company d/b/a AmerenIP (each a
“Guaranteed Party” and collectively, “Guaranteed Parties”), a corporation
organized and existing under the laws of the State of Illinois.

Terms not defined herein shall have the meanings given to them in the BGS-FP
Supplier Forward Contract(s) dated                     , 20    (as amended,
modified or extended from time to time, the “Agreement(s)”), between the
Guaranteed Parties and             , a                      organized and
existing under the laws of                      (the “BGS-FP Supplier”). This
Guaranty is made by Guarantor in consideration for, and as an inducement for the
Guaranteed Parties to enter into, the Agreements with the BGS-FP Supplier.
Guarantor, subject to the terms and conditions hereof, hereby unconditionally,
irrevocably and absolutely guarantees to the Guaranteed Parties the full and
prompt payment and performance when due, subject to any applicable grace period,
of all payment obligations of the BGS-FP Supplier to the Guaranteed Parties
arising out of the Agreement(s). Without limiting the generality of the
foregoing, Guarantor further agrees as follows:

1. The Guarantor, as primary obligor and not merely as surety, hereby
irrevocably and unconditionally guarantees the full and prompt payment when due
(whether by acceleration or otherwise) of any sums due and payable by the BGS-FP
Supplier as a result of an Event of Default under the Agreement(s) (including,
without limitation, indemnities, damages, fees and interest thereon, pursuant to
the terms of the Agreements). Notwithstanding anything to the contrary herein,
the maximum aggregate liability of the Guarantor under this Guaranty shall
Option 1 [in no event exceed                     .] Option 2 [in no event exceed
the lesser of [the credit limit amount] or the sum of the Total Exposures
Amounts under the Agreement(s).] All such principal, interest, obligations and
liabilities, collectively, are the “Guaranteed Obligations”. This Guaranty is a
guarantee of payment and not of collection.

 

F-1



--------------------------------------------------------------------------------

2. The Guarantor hereby waives diligence, acceleration, notice of acceptance of
this Guaranty and notice of any liability to which it may apply, and waives
presentment and all demands whatsoever except as noted herein, notice of
protest, notice of dishonor or nonpayment of any such liability, suit or taking
of other action by any Guaranteed Parties against, and any other notice to, any
party liable thereon (including the Guarantor or any other guarantor), filing of
claims with a court in the event of the insolvency or bankruptcy of the BGS-FP
Supplier, and any right to require a proceeding first against the BGS-FP
Supplier.

3. The Guaranteed Parties may, at any time and from time to time, without notice
to or consent of the Guarantor, without incurring responsibility to the
Guarantor and without impairing or releasing the obligations of the Guarantor
hereunder, upon or without any terms or conditions: (a) take or refrain from
taking any and all actions with respect to the Guaranteed Obligations, any
Document or any person (including the BGS-FP Supplier) that the Guaranteed
Parties determine in their sole discretion to be necessary or appropriate;
(b) take or refrain from taking any action of any kind in respect of any
security for any Guaranteed Obligation(s) or liability of the BGS-FP Supplier to
the Guaranteed Parties; or (c) compromise or subordinate any Guaranteed
Obligation(s) or liability of the BGS-FP Supplier to the Guaranteed Parties
including any security therefor.

4. Subject to the terms and conditions hereof, the obligations of the Guarantor
under this Guaranty are absolute, irrevocable and unconditional and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by: (a) any extension, renewal, settlement, compromise,
waiver, consent, discharge or release by the BGS-FP Supplier concerning any
provision of the Agreement(s) in respect of any Guaranteed Obligations of the
BGS-FP Supplier; (b) the rendering of any judgment against the BGS-FP Supplier
or any action to enforce the same;

 

F-2



--------------------------------------------------------------------------------

(c) the existence, or extent of, any release, exchange, surrender,
non-perfection or invalidity of any direct or indirect security for any of the
Guaranteed Obligations; (d) any modification, amendment, waiver, extension of or
supplement to any of the Agreement(s) or the Guaranteed Obligations agreed to
from time to time by the BGS-FP Supplier and the Guaranteed Parties; (e) any
change in the corporate existence (including its constitution, laws, rules,
regulations or powers), structure or ownership of the BGS-FP Supplier or the
Guarantor, or any insolvency, bankruptcy, reorganization or other similar
proceedings affecting the BGS-FP Supplier or its assets, the Guarantor or any
other guarantor of any of the Guaranteed Obligations; (f) the existence of any
claim, set-off or other rights which the Guarantor may have at any time against
the BGS-FP Supplier, the Guaranteed Parties or any other corporation or person,
whether in connection herewith or in connection with any unrelated transaction;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim; (g) the invalidity, irregularity or
unenforceability in whole or in part of the Agreement(s) or any Guaranteed
Obligations or any instrument evidencing any Guaranteed Obligations or the
absence of any action to enforce the same, or any provision of applicable law or
regulation purporting to prohibit payment by the BGS-FP Supplier of amounts to
be paid by it under the Agreement(s) or any of the Guaranteed Obligations; and
(h) except for a failure to comply with any applicable statute of limitations,
any other act or omission to act or delay of any kind of the BGS-FP Supplier,
any other guarantor, the Guaranteed Parties or any other corporation, entity or
person or any other event, occurrence or circumstance whatsoever which might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of the Guarantor’s obligations hereunder.

5. The Guarantor hereby irrevocably waives (a) any right of reimbursement or
contribution, and (b) any right of salvage against the BGS-FP Supplier or any
collateral security or guaranty or right of offset held by the Guaranteed
Parties therefor.

 

F-3



--------------------------------------------------------------------------------

6. The Guarantor will not exercise any rights, which it may acquire by way of
subrogation until all Guaranteed Obligations to the Guaranteed Parties pursuant
to the Agreement(s) have been paid in full.

7. Subject to the terms and conditions hereof, this Guaranty is a continuing one
and all liabilities to which it applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon. Except
for a failure to comply with any applicable statute of limitations, no failure
or delay on the part of the Guaranteed Parties in exercising any right, power or
privilege hereunder, and no course of dealing between the Guarantor and a
Guaranteed Party, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights, powers and remedies herein expressly provided are
cumulative and not exclusive of any rights, powers or remedies, which a
Guaranteed Party would otherwise have. No notice to or demand on the Guarantor
in any case shall entitle the Guarantor to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of a
Guaranteed Party to any other or further action in any circumstances without
notice or demand.

8. This Guaranty shall be binding upon the Guarantor and upon its successors and
assigns and shall inure to the benefit of and be enforceable by the Guaranteed
Parties and their successors and assigns; provided, however, that the Guarantor
may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of the Guaranteed Parties. The assignment rights of
the Guaranteed Parties will be in accordance with any applicable terms of the
Agreement(s).

 

F-4



--------------------------------------------------------------------------------

9. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except upon written agreement of the Guaranteed Parties
and the Guarantor.

10. The Guarantor’s liability as guarantor shall continue and remain in full
force and effect in the event that all or any part of any payment made hereunder
or any obligation or liability guaranteed hereunder is recovered (as a
fraudulent conveyance, preference or otherwise) rescinded or must otherwise be
reinstated or returned due to bankruptcy or insolvency laws or otherwise. If
claim is ever made upon the Guaranteed Parties for repayment or recovery of any
amount or amounts received from the Guarantor or the BGS-FP Supplier in payment
or on account of any of the Guaranteed Obligations and the Guaranteed Parties
repay all or part of such amount by reason of (a) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property, or (b) any settlement or compromise of any such claim effected
by such payee with any such claimant (including the Guarantor), then and in such
event the Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon it, notwithstanding any revocation hereof or
the cancellation of the Agreement(s) or other instrument evidencing any
liability of the Guarantor, and the Guarantor shall be and remain liable to the
Guaranteed Parties hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by the Guaranteed
Parties.

11. Subject to Paragraph 10, this Guaranty shall remain in full force and effect
until all Guaranteed Obligations have been fully and finally performed, at which
point it will expire. The Guarantor may terminate this Guaranty upon thirty
(30) days prior written notice to the Guaranteed Parties which termination shall
be effective only upon receipt by the Guaranteed Parties of alternative means of
security or credit support, as specified in the Agreement(s) and in a form
reasonably acceptable to the

 

F-5



--------------------------------------------------------------------------------

Guaranteed Parties. Upon the effectiveness of any such expiration or
termination, the Guarantor shall have no further liability under this Guaranty,
except with respect to the Guaranteed Obligations arising or created prior to
the time the expiration or termination is effective, which Guaranteed
Obligations shall remain guaranteed pursuant to the terms of this Guaranty until
finally and fully performed.

12. All notices and other communications hereunder shall be made at the
addresses by hand delivery, by the next day delivery service effective upon
receipt, or by certified mail return receipt requested (effective upon scheduled
weekday delivery day) or telefacsimile (effective upon receipt of evidence,
including telefacsimile evidence, that telefacsimile was received)

If to the Guarantor:

[To be completed]

If to the Guaranteed Parties:

[To be completed]

13. The Guarantor represents and warrants that: (a) it is duly organized and
validly existing under the laws of the jurisdiction in which it was organized
and has the power and authority to execute, deliver, and perform this Guaranty;
(b) no authorization, approval, consent or order of, or registration or filing
with, any court or other governmental body having jurisdiction over the
Guarantor is required on the part of the Guarantor for the execution, delivery
and performance of this Guaranty except for those already made or obtained;
(c) this Guaranty constitutes a valid and legally binding agreement of the
Guarantor, and is enforceable against the Guarantor; (d) the execution, delivery
and performance of this Guaranty by the Guarantor have been and remain duly
authorized by all necessary corporate or comparable action and do not contravene
any provision of its                      [insert appropriate corporate
organizational document, such as Declaration of Trust, Limited Liability Company

 

F-6



--------------------------------------------------------------------------------

Agreement, Articles of Incorporation and by-laws] or any law, regulation or
contractual restriction binding on it or its assets; and (e) the Guarantor
satisfies the Minimum Rating requirement as defined in the Agreement(s).

14. This Guaranty and the rights and obligations of the BGS-FP Supplier and the
Guarantor hereunder shall be construed in accordance with and governed by the
laws of the State of Illinois. The Guarantor and Guaranteed Parties jointly and
severally agree and irrevocably submit to the exclusive jurisdiction of state
and federal courts located in the State of Illinois over any disputes arising or
relating to this Guaranty and waive and agree not to assert as a defense any
objections to venue or inconvenient forum. The Guarantor and the Guaranteed
Parties consent to and grant any such court jurisdiction over the person of such
party and over the subject matter of such dispute and agree that summons or
other legal process in connection with any such action or proceeding shall be
deemed properly and effectively served when sent by certified U.S. mail, return
receipt requested, to the address of the other party set forth in Paragraph 12
hereof, or in such other manner as may be permitted by law. The Guarantor and
the Guaranteed Parties each hereby irrevocably waives any and all rights to
trial by jury with respect to any legal proceeding arising out of or relating to
this Guaranty.

15. This writing is the complete and exclusive statement of the terms of this
Guaranty and supersedes all prior oral or written representations,
understandings, and agreements between the Guaranteed Parties and the Guarantor
with respect to subject matter hereof. The Guaranteed Parties and the Guarantor
agree that there are no conditions to the full effectiveness of this Guaranty.

16. Every provision of this Guaranty is intended to be severable. If any term or
provision hereof is declared to be illegal or invalid for any reason whatsoever
by a court of competent jurisdiction, such illegality or invalidity shall not
affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.

 

F-7



--------------------------------------------------------------------------------

17. If the Guarantor is a trust: no trustee of the Guarantor shall be held to
any liability whatsoever for any obligation under this Guaranty, and this
Guaranty shall not be enforceable against any such trustee in their or its, his
or her individual capacities or capacity; and this Guaranty shall be enforceable
against the trustees of the Guarantor only as such, and every person, firm,
association, trust or corporation having any claim or demand arising under this
Guaranty and relating to the Guarantor or any trustee of the Guarantor shall
look solely to the trust estate of the Guarantor for the payment or satisfaction
thereof.

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first written above to be effective as of the earliest
effective date of any of the Agreement(s).

 

[GUARANTOR]

  By:  

 

  Title:     Accepted and Agreed to:   Central Illinois Light Company d/b/a
AmerenCILCO   By:  

 

  Title:    

 

  (Date) Central Illinois Public Service Company d/b/a AmerenCIPS   By:  

 

  Title:    

 

  (Date) Illinois Power Company d/b/a AmerenIP   By:  

 

  Title:    

 

  (Date)

 

F-8



--------------------------------------------------------------------------------

APPENDIX G TO THE BGS-FP SUPPLIER FORWARD

CONTRACT

COMPANIES’ RETAIL TARIFFS

On January 1, 2007:

 

  (1) The term BGS-FP Customer means a customer served under:

 

  a. AmerenCILCO’s Rate 1, Rate 2, Rate 7, Rate 13, Rate 22, or Rate 29;

 

  b. AmerenCILCO’s Rate 21 that has peak load of less than 1 MW;

 

  c. AmerenCIPS’ Rate 1, Rate 1l, Rate 2B, Rate 2l, Rate 5l, Rate 6l, Rate 10,
Rate 11, Rate 13, Rate SC-1, or Rate SC-2;

 

  d. AmerenCIPS’ Rate 6T, Rate 9T, or Rate SC-3 that has peak load of less than
1 MW;

 

  e. AmerenCIPS’ Rate 3l or Rate 4l that has a peak load of at least 1 MW and
has agreed to receive power supply from AmerenIP for at least one year;

 

  f. AmerenIP’s Rate 2, Rate 3, Rate 10, Rate 11, Rate 12, Rate 13, Rate 14,
Rate 15, Rate 19, Rate 39, Rate 41, Rate 42, or Rate 45; or

 

  g. AmerenIP’s Rate SC110-Res that has peak load of less than 1 MW.

 

  (2) The term BGS-LFP Customer means a customer served under:

 

  a. AmerenCILCO’s Rate 21 or Rate 32 that has a peak load of at least 1 MW and
has agreed to receive power supply from AmerenCILCO for at least one year;

 

  b. AmerenCIPS’ Rate 3l, Rate 4l, Rate 6T, Rate 7l, Rate 9B, Rate 9T, Rate
SC-3, or Rate SC4 that has a peak load of at least 1 MW and has agreed to
receive power supply from AmerenCIPS for at least one year; or

 

  c. AmerenIP’s Rate 8, Rate 21, Rate 22, Rate 24, Rate 26, Rate 35, or Rate
SC110-Res that has a peak load of at least 1 MW and has agreed to receive power
supply from AmerenIP for at least one year.

 

  d. An existing special contract entered into between a Company and the
customer.

 

  (3) The term BGS-LRTP Customer means a customer served under:

 

  a. AmerenCILCO’s Rate 21 or Rate 32 that has a peak load of at least 1 MW and
has not agreed to receive power supply from AmerenCILCO for at least one year;

 

  b. AmerenCIPS’ Rate 3l, Rate 4l, Rate 6T, Rate 7l, Rate 9B, Rate 9T, Rate
SC-3, or Rate SC4 that has a peak load of at least 1 MW and has not agreed to
receive power supply from AmerenCIPS for at least one year; or

 

  c. AmerenIP’s Rate 8, Rate 21, Rate 22, Rate 24, Rate 26, Rate 35, or Rate
SC110-Res that has a peak load of at least 1 MW and has not agreed to receive
power supply from AmerenIP for at least one year.

 

G-1



--------------------------------------------------------------------------------

From January 2, 2007 through the Termination Date:

 

  (1) The term BGS-FP Customer means a customer served under:

 

  a. AmerenCILCO’s Rider BGS or Rider RTP,

 

  b. AmerenCIPS’ Rider BGS or Rider RTP, or

 

  c. AmerenIP’s Rider BGS or Rider RTP.

 

  (2) The term BGS-LFP Customer means a customer served under:

 

  a. AmerenCILCO’s Rider BGS-L,

 

  b. AmerenCIPS’ Rider BGS-L, or

 

  c. AmerenIP’s Rider BGS-L.

 

  d. An existing special contract entered into between a Company and the
customer.

 

  (3) The term BGS-LRTP Customer means a customer served under:

 

  a. AmerenCILCO’s Rider RTP-L,

 

  b. AmerenCIPS’ Rider RTP-L, or

 

  c. AmerenIP’s Rider RTP-L.

 

G-2



--------------------------------------------------------------------------------

APPENDIX H TO THE BGS-FP SUPPLIER FORWARD

CONTRACT

RENEWABLE ENERGY PORTFOLIO STANDARDS (% of BGS-FP Supply)

 

     % of Energy     % of Capacity  

Jan 1– Dec 31, 2007

   0 %   0 %

Jan 1– Dec 31, 2008

   0 %   0 %

Jan 1– Dec 31, 2009

   0 %   0 %

Jan 1– May 31, 2010

   0 %   0 %

 

H-1